 



EXHIBIT 10.11
CONTRIBUTION AGREEMENT
DATED AS OF
AUGUST 25, 2006
AMONG
EXEGY INCORPORATED,
PICO HOLDINGS, INC.,
AND
HYPERFEED TECHNOLOGIES, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II THE SHARE CONTRIBUTION AND OPTION EXCHANGE
    1  
Section 2.1. Contribution of the HyperFeed Shares
    1  
Section 2.2. Consideration
    1  
Section 2.3. Cancellation of HyperFeed Options
    2  
Section 2.4. Equalization of Options
    2  
 
       
ARTICLE III CLOSING
    3  
Section 3.1. Closing
    3  
Section 3.2. Closing Deliveries by PICO
    3  
Section 3.3. Closing Deliveries by HyperFeed. At the Closing, HyperFeed shall
deliver to Exegy:
    3  
Section 3.4. Closing Deliveries by Exegy. At the Closing, Exegy shall deliver to
PICO:
    4  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PICO
    4  
Section 4.1. Organization and Authority of PICO
    4  
Section 4.2. Governmental Authorization
    5  
Section 4.3. Non-Contravention
    5  
Section 4.4. Finders’ Fees
    5  
Section 4.5. Litigation
    6  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF HYPERFEED
    6  
Section 5.1. Organization and Qualification of HyperFeed
    6  
Section 5.2. HyperFeed SEC Documents
    6  
Section 5.3. Absence of Certain Changes
    7  
Section 5.4. Finders’ Fees
    7  
Section 5.5. Capitalization
    7  
Section 5.6. Taxes
    8  
Section 5.7. Employee Benefits
    8  
Section 5.8. Compliance with Laws; Licenses, Permits and Registrations
    10  
Section 5.9. Litigation
    10  
Section 5.10. Title to Properties
    10  
Section 5.11. Intellectual Property
    11  
Section 5.12. Environmental Matters
    12  
Section 5.13. Material Agreements
    12  
Section 5.14. Certain Business Practices
    12  
Section 5.15. Insurance
    13  
Section 5.16. Financial Statements; No Material Undisclosed Liabilities
    13  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EXEGY
    14  
Section 6.1. Organization and Authority of Exegy
    14  
Section 6.2. Governmental Authorization
    14  

-i-



--------------------------------------------------------------------------------



 



              Page No.  
Section 6.3. Non-Contravention
    14  
Section 6.4. Information to be Supplied
    15  
Section 6.5. Absence of Certain Changes
    15  
Section 6.6. Finders’ Fees
    15  
Section 6.7. Capitalization
    15  
Section 6.8. Subsidiaries
    16  
Section 6.9. Financial Statements; No Material Undisclosed Liabilities
    16  
Section 6.10. Litigation
    17  
Section 6.11. Taxes
    17  
Section 6.12. Employee Benefits
    18  
Section 6.13. Compliance with Laws; Licenses, Permits and Registrations
    20  
Section 6.14. Title to Properties
    20  
Section 6.15. Intellectual Property
    20  
Section 6.16. Environmental Matters
    21  
Section 6.17. Material Agreements
    22  
Section 6.18. Employment Agreements
    23  
Section 6.19. Certain Business Practices
    23  
Section 6.20. Insurance
    23  
 
       
ARTICLE VII COVENANTS
    23  
Section 7.1. HyperFeed Interim Operations
    23  
Section 7.2. Exegy Interim Operations
    25  
Section 7.3. Cooperation in Receipt of Consents
    27  
Section 7.4. Public Announcements
    28  
Section 7.5. Access to Information; Notification of Certain Matters
    28  
Section 7.6. Further Assurances
    29  
Section 7.7. Expenses
    30  
Section 7.8. Tax Matters
    30  
Section 7.9. Employee Compensation and Benefits; Service Recognition
    30  
Section 7.10. Cancellation of HyperFeed Warrants
    31  
Section 7.11. Capital Contributions
    31  
Section 7.12. Going-Private Transaction
    32  
Section 7.13. Termination of Merger Agreement
    32  
Section 7.14. Investor Rights Agreement
    32  
Section 7.15. Conversion of HyperFeed Debt
    33  
 
       
ARTICLE VIII CONDITIONS TO CLOSE
    33  
Section 8.1. Conditions to the Obligations of Each Party
    33  
Section 8.2. Conditions to the Obligations of Exegy
    33  
Section 8.3. Conditions to the Obligations of PICO
    34  
 
       
ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    35  
Section 9.1. No Survival of Representations and Warranties
    35  
 
       
ARTICLE X TERMINATION
    35  
Section 10.1. Termination
    35  

-ii-



--------------------------------------------------------------------------------



 



              Page No.  
Section 10.2. Effect of Termination
    36  
 
       
ARTICLE XI MISCELLANEOUS
    36  
Section 11.1. Notices
    36  
Section 11.2. Amendments; No Waivers
    37  
Section 11.3. Assignment
    38  
Section 11.4. Governing Law
    38  
Section 11.5. Counterparts; Effectiveness
    38  
Section 11.6. No Third Party Beneficiaries
    38  
Section 11.7. Interpretation
    38  
Section 11.8. Enforcement
    38  
Section 11.9. Entire Agreement
    38  
Section 11.10. Severability
    39  

APPENDICES
Appendix I — Definitions
EXHIBITS
Exhibit A — HyperFeed Debt
Exhibit B — Form of Indemnification Agreement
Exhibit C — Certificate of Incorporation

-iii-



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
          CONTRIBUTION AGREEMENT, dated as of August 25, 2006 (the “Agreement”),
by and between Exegy Incorporated, a Delaware corporation (“Exegy”), PICO
Holdings, Inc., a California corporation (“PICO”), and HyperFeed Technologies,
Inc., a Delaware corporation (“HyperFeed”).
RECITALS:
          WHEREAS, Exegy and HyperFeed are parties to that certain Agreement and
Plan of Merger, dated June 19, 2006 (the “Merger Agreement”);
          WHEREAS, the parties hereto desire to terminate the Merger Agreement
and enter into this Agreement to consummate the transactions as further
described herein; and
          WHEREAS, upon the terms and subject to the conditions set forth
herein, PICO desires to contribute to Exegy all of the outstanding shares of
Common Stock of HyperFeed owned by PICO on the Closing Date; and
          WHEREAS, in exchange for such contribution, upon the terms and subject
to the conditions set forth herein, Exegy desires to issue to PICO shares of
Exegy’s Series A-3 Preferred Stock (the “A-3 Stock”).
          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement, the parties hereto hereby
agree as follows:
ARTICLE I
DEFINITIONS
          For purposes of this Agreement, the capitalized terms used in this
Agreement shall have the meanings specified or referred to in Appendix I hereto
which is incorporated herein by reference.
ARTICLE II
THE SHARE CONTRIBUTION AND OPTION EXCHANGE
          Section 2.1. Contribution of the HyperFeed Shares. At Closing, PICO
shall contribute to Exegy all of the outstanding shares of Common Stock of
HyperFeed owned by PICO on the Closing Date (including such shares of Common
Stock of HyperFeed issued to PICO pursuant to the conversion of debt as
described in Section 9.2(d)) free and clear of all Liens (collectively, the
“HyperFeed Shares”).
          Section 2.2. Consideration. As consideration for PICO’s contribution
of the HyperFeed Shares to Exegy pursuant to Section 2.1 hereof, on the terms
and subject to the conditions of this Agreement and in reliance on the
representations and warranties contained herein, Exegy shall, at Closing, issue
to PICO fifteen million, four hundred twenty-one thousand,

 



--------------------------------------------------------------------------------



 



sixty-seven (15,421,067) shares of A-3 Stock which Exegy represents and warrants
to PICO is equal to 50% of the outstanding shares of all classes of Exegy stock
as of and on the Closing Date on an “as converted” basis. The number of Exegy
shares to be issued to PICO at Closing shall be adjusted, if necessary, to equal
50% of the then outstanding shares of all classes of Exegy stock as of the
Closing Date on an “as converted” basis. Such adjustment shall not constitute a
breach of Exegy’s representation and warranty contained in this Section.
          Section 2.3. Cancellation of HyperFeed Options. Following the Closing,
HyperFeed will continue to maintain the HyperFeed Technologies, Inc. 1999
Combined Incentive and Non-Statutory Stock Option Plan (the “Plan”) until the
consummation of the Going-Private Transaction and all options issued thereunder
shall vest in accordance with the terms thereof. No option grants will be made
under the Plan following the date of this Agreement. If the current holders of
HyperFeed stock options have not, on or before the consummation of the
Going-Private Transaction, exercised any such vested and outstanding options,
then HyperFeed shall cause such options to be cancelled pursuant to Section
12(c) of the Plan.
          Section 2.4. Equalization of Options. Exegy and PICO acknowledge that
the number of outstanding Exegy options to acquire common stock granted pursuant
to compensatory stock options exceeds the number of outstanding HyperFeed
warrants and options to acquire common stock, and agree that those amounts
should a be equal as of or immediately after the Closing. Accordingly, at the
Closing, Exegy shall:
               (a) issue new warrants to PICO for the purchase of 250,000 shares
of Exegy common stock at an exercise price per share no greater than $1.15
pursuant to a mutually acceptable warrant agreement (the “PICO Warrants”);
               (b) with respect to each individual who is an employee of Exegy
at Closing and who has one or more HyperFeed stock options, Exegy shall, at
Closing, grant to such person an option to purchase a share of Exegy common
stock for each HyperFeed stock option held by such person as of the Closing Date
(collectively, the “Employee Options”). The exercise price per share of such
Employee Options shall be the then fair market value of a share of Exegy common
stock as determined by Exegy’s Board of Directors. Such employee Options shall
be granted pursuant to either a newly adopted Exegy employee option plan or
pursuant to an amendment of its existing equity based plan so as to allow the
granting of Employee Options;
               (c) either adopt a new Exegy employee option plan, or amend its
existing equity based plan so as to allow for the granting of compensatory stock
options to those individuals eligible to participate in HyperFeed’s equity based
plan that number of stock options equal to the outstanding Exegy options on the
Closing Date minus the sum of (i) the PICO Warrants and (ii) the Employee
Options (the “Equalization Options”). The parties intend that as of or
immediately after the Closing Date the number of shares of Exegy common stock
issuable upon exercise of the Equalization Options, Employee Options and PICO
Warrants shall equal the number of shares of Exegy common stock issuable upon
exercise of options granted under Exegy’s current equity based plan; and
               (d) reserve a sufficient number of shares of Exegy common stock
to allow for in the aggregate: (i) the conversion of all Exegy Preferred Stock;
(ii) the conversion of

-2-



--------------------------------------------------------------------------------



 



the A-3 Stock; (iii) the exercise of all Employee Options; and (iv) Equalization
Options and for the exercise of PICO Warrants.
ARTICLE III
CLOSING
          Section 3.1. Closing. Subject to the terms and conditions of this
Agreement, the contribution of the HyperFeed Shares contemplated hereby shall
take place at a closing (the “Closing”) to be held at 10:00 a.m., Central Time,
on the later to occur of the fifth Business Day following the satisfaction or
waiver of all other conditions to the obligations of the parties set forth in
Article VII, at the offices of Stinson Morrison Hecker LLP, 100 South Fourth
Street, St. Louis, Missouri 63102, or at such other time or on such other date
or at such other place as the parties hereto may mutually agree upon in writing
(the day on which the Closing takes place being the “Closing Date”).
          Section 3.2. Closing Deliveries by PICO. At the Closing, PICO shall
deliver to Exegy: stock certificates evidencing the HyperFeed Shares, duly
endorsed in blank or accompanied by stock powers duly executed in blank;
               (a) the certificate required to be delivered pursuant to
Section 8.2(a)(iii);
               (b) all consents, waivers or approvals obtained by PICO from
third parties in connection with this Agreement;
               (c) the Indemnification Agreement;
               (d) a certificate of good standing of PICO from the Secretary of
State of the State of California;
               (e) evidence reasonably satisfactory to Exegy that the HyperFeed
Debt has been converted into HyperFeed Common Stock;
               (f) a duly executed copy of the Investor Rights Agreement, signed
by PICO;
               (g) evidence reasonably satisfactory to Exegy that all
outstanding warrants of HyperFeed have been surrendered by PICO and cancelled;
and
               (h) such other agreements, documents, instruments and writings as
are reasonably required to be delivered by Exegy at or prior to the Closing Date
pursuant to this Agreement.
          Section 3.3. Closing Deliveries by HyperFeed. At the Closing,
HyperFeed shall deliver to Exegy:
          (a) the certificate required to be delivered pursuant to
Section 8.2(b)(iii); and

-3-



--------------------------------------------------------------------------------



 



          (b) a certificate of good standing of HyperFeed from the Secretary of
State of the State of Delaware.
          Section 3.4. Closing Deliveries by Exegy. At the Closing, Exegy shall
deliver to PICO:
               (a) stock certificates evidencing the A-3 Stock issuable pursuant
to Section 2.2, duly executed by an authorized officer of Exegy;
               (b) the certificate required to be delivered pursuant to
Section 8.3(a)(iii);
               (c) all consents, waivers or approvals obtained by Exegy from
third parties in connection with this Agreement;
               (d) evidence reasonably satisfactory to PICO that the Third
Amended and Restated Certificate of Incorporation was duly filed;
               (e) a certificate of good standing of Exegy from the Secretary of
State of the State of Delaware;
               (f) a duly executed copy of the Investor Rights Agreement to be
signed by PICO;
               (g) the PICO Warrants;
               (h) Employee Options for delivery to existing HyperFeed option
holders as provided for in Section 2.3 hereof; and
               (i) such other agreements, documents, instruments and writings as
are reasonably required to be delivered by PICO at or prior to the Closing Date
pursuant to this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PICO
          Except as disclosed in (a) any publicly available report, form,
schedule, definitive registration statement or definitive proxy statement filed
since December 31, 2005 by PICO with the SEC pursuant to the Securities Act, as
amended, or the Exchange Act, as amended or (b) in the PICO Disclosure Schedule
delivered to Exegy separately prior to, or contemporaneously with, the date
hereof (each section or subsection of which qualifies the correspondingly
numbered representation or warranty to the extent specified therein), PICO
represents and warrants to Exegy that:
          Section 4.1. Organization and Authority of PICO. PICO is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of California and

-4-



--------------------------------------------------------------------------------



 




has all requisite corporate power and authority to own the HyperFeed Shares, to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to carry on its business as now conducted. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by the Board of Directors of PICO and no
other corporate proceeding on the part of PICO is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by PICO, and constitutes a
valid and binding agreement of PICO, enforceable against PICO in accordance with
its terms, except to the extent that the enforceability (i) may be limited by
applicable bankruptcy, insolvency, moratorium, or other similar laws affecting
or relating to enforcement of creditors’ rights generally or general principles
of equity, (ii) may be limited by the availability of the equitable remedy of
specific performance and injunctive relief so subject to the discretion of the
court before which the proceeding may be brought, and (iii) the enforceability
of provisions relating to indemnification may be limited by applicable federal,
state, or other securities laws or the public policy underlying such laws.
          Section 4.2. Governmental Authorization. The execution, delivery and
performance by PICO of this Agreement and the consummation by PICO of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Entity by PICO other than (a) compliance with any
applicable requirements of the Securities Act and the Exchange Act; (b) such as
may be required under any applicable state securities or blue sky laws; and
(c) such other consents, approvals, actions, orders, authorizations,
registrations, declarations and filings that in the case of this Section 4.2(c),
if not obtained or made, would not, individually or in the aggregate (x) be
reasonably likely to have a PICO Material Adverse Effect, or (y) prevent or
materially impair the ability of PICO to consummate the transactions
contemplated by this Agreement.
          Section 4.3. Non-Contravention. The execution, delivery and
performance by PICO of this Agreement and the consummation by PICO of the
transactions contemplated hereby do not and will not (a) contravene or conflict
with PICO’s Certificate of Incorporation or Bylaws, (b) assuming compliance with
the matters referred to in Section 4.2 of this Agreement, contravene or conflict
with or constitute a violation of any provision of any Law, regulation,
judgment, injunction, order or decree binding upon or applicable to PICO,
(c) constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of PICO, or to a loss of
any benefit or status to which PICO, is entitled under any provision of any
agreement, contract or other instrument binding upon PICO or any license,
franchise, permit or other similar authorization held by PICO, or (d) result in
the creation or imposition of any Lien on any asset of PICO, other than, in the
case of each of Sections 4.3(b), (c) and (d), any such items that would not,
individually or in the aggregate (x) be reasonably likely to have a PICO
Material Adverse Effect or (y) prevent or materially impair the ability of PICO
to consummate the transactions contemplated by this Agreement.
          Section 4.4. Finders’ Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by, or is authorized to act
on behalf of, PICO, who might be entitled to any fee or commission upon
consummation of the transactions contemplated by this Agreement.

-5-



--------------------------------------------------------------------------------



 



          Section 4.5. Litigation. There are no actions, suits, investigations,
arbitrations or other proceedings pending against, or to the Knowledge of PICO
threatened against, PICO, or any of its assets or properties before any
arbitrator or Governmental Entity that are, individually or in the aggregate,
reasonably likely to (a) have a PICO Material Adverse Effect, or (b) prevent
PICO from performing its obligations under this Agreement or consummating the
transactions contemplated by this Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HYPERFEED
          Except as disclosed in (a) any publicly available report, form,
schedule, definitive registration statement or definitive proxy statement filed
since May 9, 2006 by HyperFeed with the SEC pursuant to the Securities Act, as
amended, or the Exchange Act, as amended (collectively, “HyperFeed SEC Reports”)
or (b) the HyperFeed Disclosure Schedule delivered to Exegy separately prior to,
or contemporaneously with, the date hereof (each section or subsection of which
qualifies the correspondingly numbered representation or warranty to the extent
specified therein), HyperFeed represents and warrants to Exegy that:
          Section 5.1. Organization and Qualification of HyperFeed. HyperFeed is
a corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, with full power and authority to own, operate or
lease its properties, and to conduct its business as it is now being conducted
and as described in the HyperFeed SEC documents. HyperFeed is duly qualified to
do business as a foreign entity and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified would
not individually or in the aggregate, reasonably be expected to have a HyperFeed
Material Adverse Effect. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the Board of Directors of HyperFeed and no other corporate
proceeding on the part of HyperFeed is necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by HyperFeed, and constitutes a valid and
binding agreement of HyperFeed, enforceable against HyperFeed in accordance with
its terms, except to the extent that the enforceability (i) may be limited by
applicable bankruptcy, insolvency, moratorium, or other similar laws affecting
or relating to enforcement of creditors’ rights generally or general principles
of equity, (ii) may be limited by the availability of the equitable remedy of
specific performance and injunctive relief so subject to the discretion of the
court before which the proceeding may be brought, and (iii) the enforceability
of provisions relating to indemnification may be limited by applicable federal,
state, or other securities laws or the public policy underlying such laws.
          Section 5.2. HyperFeed SEC Documents.
               (a) HyperFeed has filed all reports, filings, schedules,
registration statements and other documents required to be filed or furnished by
it with/to the SEC since January 1, 2003, except where the failure to file such
report, registration, schedule would not

-6-



--------------------------------------------------------------------------------



 



individually or in the aggregate reasonably be expected to have a HyperFeed
Material Adverse Effect.
               (b) As of its filing date, each HyperFeed SEC Document complied
as to form in all material respects with the applicable requirements of the
Securities Act and/or the Exchange Act, as the case may be.
          Section 5.3. Absence of Certain Changes. Since December 31, 2005,
except as disclosed in (or incorporated by reference in) a HyperFeed SEC
Document or otherwise expressly contemplated by this Agreement, HyperFeed has
conducted its business in all material respects in the ordinary course and there
has not been any action or event that, individually or in the aggregate, has had
or would be reasonably likely to have a HyperFeed Material Adverse Effect.
          Section 5.4. Finders’ Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by, or is authorized to act
on behalf of, HyperFeed or any HyperFeed Subsidiary who might be entitled to any
fee or commission upon consummation of the transactions contemplated by this
Agreement.
          Section 5.5. Capitalization.
               (a) The authorized capital stock of HyperFeed consists of
(i) 50,000,000 shares of HyperFeed Common Stock, and (ii) 5,000,000 shares of
HyperFeed Preferred Stock. At the close of business on August 24, 2006
(A) 7,643,474 shares of HyperFeed Common Stock were issued and outstanding, (B)
stock options to purchase an aggregate 773,140 shares of HyperFeed Common Stock
were issued and outstanding (of which options to purchase an aggregate of
136,477 shares of HyperFeed Common Stock were exercisable), (C) warrants to
purchase an aggregate of 250,000 shares of HyperFeed Common Stock were issued
and outstanding, (D) no shares of HyperFeed Common Stock or HyperFeed Preferred
Stock were held in its treasury, except as disclosed in the HyperFeed Financial
Statements, (E) no shares of HyperFeed Preferred Stock were issued and
outstanding, and (F) no stock options or warrants to purchase HyperFeed
Preferred Stock were issued and outstanding. All of the issued and outstanding
shares of capital stock of HyperFeed have been duly authorized and validly
issued and outstanding and fully paid and nonassessable.
               (b) As of the date hereof, except (i) as set forth in this
Section 4.9, and (ii) for changes since December 31, 2005, resulting from the
exercise of stock options outstanding on such date, there are no outstanding
(x) shares of capital stock or other voting securities of HyperFeed, (y)
securities of HyperFeed convertible into or exchangeable for shares of capital
stock or voting securities of HyperFeed, or (z) options or other rights to
acquire from HyperFeed, and no obligation of HyperFeed to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of HyperFeed (the items in clauses (x),
(y) and (z) being referred to collectively as the “HyperFeed Securities”). There
are no outstanding obligations of HyperFeed or any HyperFeed Subsidiary to

-7-



--------------------------------------------------------------------------------



 



repurchase, redeem or otherwise acquire any HyperFeed Securities. There are no
outstanding contractual obligations of HyperFeed to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
any other Person. As of the date hereof, other than as specifically provided in
the Articles of Incorporation of HyperFeed, there are no stockholder agreements,
voting trusts or other agreements or understandings to which HyperFeed is a
party, or of which HyperFeed is aware, relating to voting, registration or
disposition of any shares of capital stock of HyperFeed.
          Section 5.6. Taxes.
               (a) All material Tax returns (including information returns),
declarations, statements, reports and forms (collectively, the “HyperFeed
Returns”) required to be filed by, or with respect to, HyperFeed or any
HyperFeed Subsidiary have been duly and timely filed and are correct and
complete in all materials respects.
               (b) Each of HyperFeed and each HyperFeed Subsidiary has timely
paid all Taxes due and payable (whether or not shown on any HyperFeed Return).
               (c) HyperFeed and each HyperFeed Subsidiary has made adequate
provision for all unpaid Taxes, being current Taxes not yet due and payable.
               (d) There is no action, suit, proceeding, audit or claim now
pending or to HyperFeed’s Knowledge proposed or threatened against or with
respect to HyperFeed or any HyperFeed Subsidiary in respect of any Tax.
               (e) HyperFeed has not been a member of an affiliated,
consolidated, combined or unitary group other than one of which HyperFeed or
PICO was the common parent.
               (f) There are no Tax liens upon any of the assets of the Company,
in each case except liens for Taxes not yet due and payable.
               (g) Hyperfeed will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing as a result of any :(i) change in
method of accounting for a taxable period ending on or prior to the Closing;
(ii) ”closing agreement” as described in Code section 7121 (or any corresponding
or similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date; (iii) intercompany transactions or any excess loss
amount described in Treasury Regulations under Code section 1502 (or any
corresponding or similar provision of state, local or foreign income tax Tax
law); (iv) installment sale or open transaction disposition made on or prior to
the Closing; or (v) prepaid amount received on or prior to the Closing.
          Section 5.7. Employee Benefits.
               (a) Section 5.7 of the HyperFeed Disclosure Schedule contains a
correct and complete list identifying each material “employee benefit plan,” as
defined in Section 3(3) of Employee Retirement Income Security Act of 1974
(“ERISA”), each employment, severance or similar contract, plan, arrangement or
policy and each other plan or

-8-



--------------------------------------------------------------------------------



 



arrangement (written or oral) providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, workers’ compensation, supplemental unemployment benefits,
severance benefits and post-employment or retirement benefits (including
compensation, pension, health, medical or life insurance benefits) that is
maintained, administered or contributed to by HyperFeed or any HyperFeed
Subsidiary. Copies of such plans (and, if applicable, related trust agreements)
and all amendments thereto and written interpretations thereof have been
furnished, or will be made available upon request, to Exegy together with the
most recent annual report (Form 5500 including, if applicable, Schedule B
thereto), all summary plan descriptions and material employee communications
prepared in connection with any such plan. Such plans are referred to
collectively herein as the “HyperFeed Employee Plans.” For purposes of this
Section 5.7, “ERISA Affiliate” of any Person means any other Person which,
together with such Person, would be treated as a single employer under
Section 414 of the Code.
               (b) No HyperFeed Employee Plan is now or at any time has been
subject to Part 3, Subtitle B of Title I of ERISA or Title IV of ERISA. At no
time has HyperFeed or any of its ERISA Affiliates contributed to, or been
required to contribute to, any “multiemployer plan,” as defined in Section 3(37)
of ERISA (a “Multiemployer Plan”), or any other plan subject to Title IV of
ERISA (a “Retirement Plan”), and neither HyperFeed nor any of its ERISA
Affiliates has, or ever has had, any liability (contingent or otherwise)
relating to the withdrawal or partial withdrawal from a Multiemployer Plan.
               (c) Each HyperFeed Employee Plan that is intended to be qualified
under Section 401(a) of the Code now meets, and at all times since its inception
has met, the requirements for such qualification other than such requirements
for which a remedial amendment period has not expired, and each trust forming a
part thereof is now, and at all times since its inception has been, exempt from
tax pursuant to Section 501(a) of the Code. Each such plan has received a
favorable determination letter from or is reasonably permitted to rely on a
favorable opinion letter from, the Internal Revenue Service to the effect that
such plan is qualified and its related trust is exempt from federal income
taxes. HyperFeed has furnished, or will make available upon request, to Exegy
copies of the most recent Internal Revenue Service determination or opinion
letters with respect to each such HyperFeed Employee Plan. Each HyperFeed
Employee Plan has been maintained and administered in substantial compliance
with its terms (except that in any case in which any HyperFeed Employee Plan is
currently required to comply with a provision of ERISA or of the Code, but is
not yet to be amended to reflect such provision, such plan has been maintained
and administered in accordance with the provision) and with the requirements
prescribed by any and all statutes, orders, rules and regulations, including but
not limited to ERISA and the Code, which are applicable to such HyperFeed
Employee Plan. All material reports, returns and similar documents with respect
to each HyperFeed Employee Plan required to be filed with any governmental
agency or distributed to any HyperFeed Employee Plan participant have been duly
timely filed and distributed.
               (d) There is no contract, agreement, plan or arrangement that, as
a result of the transactions contemplated by this Agreement, would be reasonably
likely to obligate HyperFeed to make any payment of any amount that would not be
deductible pursuant to the terms of Section 162(m) or Section 280G of the Code.

-9-



--------------------------------------------------------------------------------



 



               (e) Except as disclosed in writing to Exegy prior to the date
hereof, there has been no amendment to, written interpretation or announcement
(whether or not written) relating to, or change in employee participation or
coverage under, any HyperFeed Employee Plan that would increase materially the
expense of maintaining such HyperFeed Employee Plan above the level of the
expense incurred in respect thereof for the fiscal year ended December 31, 2005.
               (f) No HyperFeed Employee Plan promises or provides
post-retirement medical, life insurance or other benefits due now or in the
future to current, former or retired employees of HyperFeed or any HyperFeed
Subsidiary.
          Section 5.8. Compliance with Laws; Licenses, Permits and
Registrations.
               (a) To the Knowledge of HyperFeed, neither HyperFeed nor any
HyperFeed Subsidiary is in violation of, nor has HyperFeed or any HyperFeed
Subsidiary been notified that it has violated, any applicable provisions of any
Laws, statutes, ordinances, regulations, judgments, injunctions, orders or
consent decrees, except for any such violations that, individually or in the
aggregate, are not reasonably likely to have a HyperFeed Material Adverse
Effect.
               (b) To the Knowledge of HyperFeed, HyperFeed and its Subsidiaries
each have all permits, licenses, approvals, authorizations of and registrations
with and under all federal, state, local and foreign laws, and from all
Governmental Entities required by HyperFeed and/or any HyperFeed Subsidiary to
carry on their business as currently conducted, except where the failure to have
any such permits, licenses, approvals, authorizations or registrations,
individually or in the aggregate, would not be reasonably likely to have a
HyperFeed Material Adverse Effect.
          Section 5.9. Litigation. There are no actions, suits, investigations,
arbitrations or other proceedings pending against, or to the Knowledge of
HyperFeed threatened against, HyperFeed or any of its assets or properties
before any arbitrator or Governmental Entity that are, individually or in the
aggregate, reasonably likely to (a) have a HyperFeed Material Adverse Effect, or
(b) prevent HyperFeed from performing its obligations under this Agreement or
consummating the transactions contemplated by this Agreement.
          Section 5.10. Title to Properties.
               (a) HyperFeed has good and marketable title to, or valid
leasehold interests in, all its properties and assets reflected in the HyperFeed
Financial Statements as being owned or leased by HyperFeed, except for such as
are no longer used or useful in the conduct of its business or as have been
disposed of in the ordinary course of business and except for defects in title,
easements, restrictive covenants and similar Liens, encumbrances or impediments
that are not reasonably likely to have a HyperFeed Material Adverse Effect. All
such assets and properties, other than assets and properties in which HyperFeed
has leasehold interests, are free and clear of all Liens, except for Liens which
are not reasonably likely to have a HyperFeed Material Adverse Effect.

-10-



--------------------------------------------------------------------------------



 



               (b) HyperFeed and each HyperFeed Subsidiary (i) is in substantial
compliance with the terms of all leases to which any of them, are, respectively,
a party and under which it is in occupancy, and all such leases are in full
force and effect and (ii) enjoys peaceful and undisturbed possession under all
such leases.
          Section 5.11. Intellectual Property.
               (a) HyperFeed owns or has a valid license to use, free and clear
of all liens all material: (i) Marks; (ii) Patents; (iii) Copyrights; and
(iv) Trade Secrets; necessary to (x) carry on the business of HyperFeed as
currently conducted, and (y) make, have made, use, distribute and sell all
products currently sold by HyperFeed.
               (b) HyperFeed has not received any notification or other
communication of the existence of any dispute or disagreement with respect to
any agreement to which HyperFeed is a party, relating to any of the Marks,
Patents, Copyrights, or Trade Secrets owned by HyperFeed (collectively,
“HyperFeed Intellectual Property”), and to HyperFeed’s Knowledge, there are no
such threatened disputes or disagreements.
               (c) All current and former employees of HyperFeed who developed
or have developed intellectual property within the scope of their employment
with HyperFeed have executed written contracts with HyperFeed that assign to
HyperFeed all rights to any inventions, improvements, discoveries, or
information relating to the business of HyperFeed. To HyperFeed’s Knowledge, no
employee of HyperFeed or any HyperFeed Subsidiary has entered into any contract
that restricts or limits in any way the scope or type of work in which the
employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than HyperFeed.
               (d) All Patents owned by HyperFeed which have been filed with a
Patent Office are currently in compliance with formal legal requirements
(including payment of filing, examination, and maintenance fees and proofs of
working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions except where the failure to have such
ownership or license is not reasonably likely to have a HyperFeed Material
Adverse Effect.
               (e) HyperFeed uses reasonable procedures to keep Trade Secrets
owned by HyperFeed confidential, and Trade Secrets owned by HyperFeed have been
disclosed only under written agreements that require the recipient to hold such
Trade Secrets confidential.
               (f) No Patent owned by HyperFeed has been or is now involved in
any interference, reissue, reexamination, or opposition proceeding. HyperFeed
has not received notification of any potentially interfering patent or patent
application of any third party.
               (g) To HyperFeed’s Knowledge, no HyperFeed Intellectual Property
is infringed or has been challenged or threatened in any way. To HyperFeed’s
Knowledge, none of the products manufactured and sold or proposed to be sold,
nor any process or know-how used, by HyperFeed or any HyperFeed Subsidiary
infringes or is alleged to infringe any Patent or other proprietary right of any
other Person.

-11-



--------------------------------------------------------------------------------



 



               (h) Other than the software licenses set forth in the HyperFeed
Disclosure Schedule, HyperFeed is not required to make any payments to any third
parties in connection with third party technology embedded in the HyperFeed
Intellectual Property.
               (i) All products made, used, or sold under Patents owned by
HyperFeed have been marked with the proper patent notice except where the
failure to have such ownership or license is not reasonably likely to have a
HyperFeed Material Adverse Effect.
          Section 5.12. Environmental Matters. With such exceptions as,
individually or in the aggregate, are not reasonably likely to have a HyperFeed
Material Adverse Effect, (i) no written notice, notification, demand, request
for information, summons, complaint or order has been received by HyperFeed or
any HyperFeed Subsidiary, and no investigation, action, claim, suit, proceeding
or review is pending or to the Knowledge of HyperFeed, threatened by any Person
against, HyperFeed or any HyperFeed Subsidiary with respect to any applicable
Environmental Law and (ii) to the Knowledge of HyperFeed, HyperFeed and each
HyperFeed Sub is and has been in compliance with all applicable Environmental
Laws.
          Section 5.13. Material Agreements.
               (a) As of the date of this Agreement, there are no material
agreements, contracts, commitments or other instruments to which HyperFeed or
its Subsidiaries is a party which are required to be filed, but have not yet
been filed, as an exhibit to any HyperFeed SEC Documents under the Securities
Act, the Exchange Act, and rules and regulations of the SEC promulgated
thereunder.
               (b) To the Knowledge of HyperFeed, neither HyperFeed nor any
HyperFeed Subsidiary has materially violated or breached, or committed any
material default under, any contract or agreement, and, to the Knowledge of
HyperFeed, no other Person has materially violated or breached, or committed any
material default under, any contract or agreement to which HyperFeed or any
HyperFeed Subsidiary is a party. No event has occurred which, after notice or
the passage of time or both, would constitute a default by HyperFeed or any
HyperFeed Subsidiary under any contract or agreement or give any Person the
right to (A) declare a default or exercise any remedy under any contract or
agreement, (B) receive or require a rebate, chargeback, penalty or change in
delivery schedule under any contract or agreement, (C) accelerate the maturity
or performance of any contract or agreement, or (D) cancel, terminate or modify
any contract or agreement, in each case which, together with all other events of
the types referred to in clauses (A), (B), (C) and (D) of this sentence has had
or may reasonably be expected to have a HyperFeed Material Adverse Effect. All
such contracts and agreements will continue, after the Closing, to be binding in
all material respects in accordance with their respective terms until their
respective expiration dates.
          Section 5.14. Certain Business Practices. Neither HyperFeed nor any
HyperFeed Subsidiary, nor to the Knowledge of HyperFeed, any director, officer
or employee of HyperFeed has (i) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
or (ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

-12-



--------------------------------------------------------------------------------



 



          Section 5.15. Insurance. HyperFeed has made available to Exegy a
summary of all material insurance policies and all material self-insurance
programs and arrangements relating to the business, assets and operations of
HyperFeed. Subject to expirations and renewals of insurance policies in the
ordinary course of business, all of such insurance policies are in full force
and effect. Since December 31, 2003, HyperFeed has not received any notice or
other communication regarding any actual or possible (i) cancellation or
invalidation of any material insurance policy, (ii) refusal of any coverage or
rejection of any material claim under any insurance policy, or (iii) material
adjustment in the amount of the premiums payable with respect to any insurance
policy. There is no pending workers’ compensation or other claim under or based
upon any insurance policy of HyperFeed other than claims incurred in the
ordinary course of business.
          Section 5.16. Financial Statements; No Material Undisclosed
Liabilities.
               (a) The audited consolidated balance sheets of HyperFeed as of
December 31, 2003, 2004 and 2005, together with the related audited consolidated
statements of operations, shareholders’ equity and cash flows for the three
months ended contained in HyperFeed SEC Documents filed on forms 10-K or 10-Q,
and the notes thereto (the “HyperFeed Financial Statements”) fairly present in
all material respects, in conformity with GAAP consistently applied (except as
may be indicated in the notes thereto or in the case of unaudited financial
statements, as permitted by Form 10-Q and Rule 10-01 of Regulation S-X
promulgated by the SEC), the financial position of HyperFeed as of their
respective dates and its results of operations, shareholders’ equity and
consolidated cash flows for the periods then ended (except that unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments, and except for the absence of permitted footnote
disclosures in the unaudited financial statements).
               (b) Except as disclosed in the HyperFeed SEC Documents, there are
no liabilities of HyperFeed of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, in each case, that are required
by GAAP to be set forth on a balance sheet of HyperFeed, other than:
               (c) liabilities or obligations disclosed or provided for in the
HyperFeed Balance Sheet or disclosed in the notes thereto or which were fully
incurred or paid after December 31, 2005 in the ordinary course of business;
                    (i) liabilities or obligations under this Agreement or
accrued in connection with the transactions contemplated hereby; and
                    (ii) liabilities or obligations not referenced in Sections
5.15(b)(i) or (ii) above that individually or in the aggregate, are not
reasonably likely to have a HyperFeed Material Adverse Effect.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF EXEGY
          Except as disclosed in the Exegy Disclosure Schedule delivered to PICO
separately prior to, or contemporaneously with, the date hereof (each section or
subsection of which qualifies the correspondingly numbered representation,
warranty or covenant to the extent specified therein), Exegy represents and
warrants to PICO that:
          Section 6.1. Organization and Authority of Exegy. Exegy is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to carry on its business as now conducted. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of Exegy and no other corporate proceeding on the part of Exegy is
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Exegy, and constitutes a valid and binding agreement of Exegy,
enforceable against Exegy in accordance with its terms, except to the extent
that the enforceability (i) may be limited by applicable bankruptcy, insolvency,
moratorium, or other similar laws affecting or relating to enforcement of
creditors’ rights generally or general principles of equity, (ii) may be limited
by the availability of the equitable remedy of specific performance and
injunctive relief so subject to the discretion of the court before which the
proceeding may be brought, and (iii) the enforceability of provisions relating
to indemnification may be limited by applicable federal, state, or other
securities laws or the public policy underlying such laws.
          Section 6.2. Governmental Authorization. The execution, delivery and
performance by Exegy of this Agreement and the consummation by Exegy of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Entity by Exegy other than (a) compliance with any
applicable requirements of the Securities Act and the Exchange Act; (b) such as
may be required under any applicable state securities or blue sky laws; (c) such
other consents, approvals, actions, orders, authorizations, registrations,
declarations and filings that, in the case of this Section 6.2(c), if not
obtained or made, would not, individually or in the aggregate, (x) be reasonably
likely to have an Exegy Material Adverse Effect, or (y) prevent or materially
impair the ability of Exegy to consummate the transactions contemplated by this
Agreement.
          Section 6.3. Non-Contravention. The execution, delivery and
performance by Exegy of this Agreement and the consummation by Exegy of the
transactions contemplated hereby do not and will not (a) contravene or conflict
with Exegy’s Certificate of Incorporation or Bylaws, (b) assuming compliance
with the matters referred to in Section 6.2 of this Agreement, contravene or
conflict with or constitute a violation of any provision of any Law, regulation,
judgment, injunction, order or decree binding upon or applicable to Exegy,
(c) constitute a breach or default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of Exegy or any Exegy
Subsidiary or to a loss of any benefit or status to which Exegy is entitled
under any provision of any agreement, contract or other instrument

-14-



--------------------------------------------------------------------------------



 




binding upon Exegy or any Exegy Subsidiary or any license, franchise, permit or
other similar authorization held by Exegy or any Exegy Subsidiary, or (d) result
in the creation or imposition of any Lien on any asset of Exegy; except in the
case of each of Sections 6.3 (b), (c) and (d) of this Agreement, any such items
that would not, individually or in the aggregate (x) be reasonably likely to
have an Exegy Material Adverse Effect or (y) prevent or materially impair the
ability of Exegy to consummate the transactions contemplated by this Agreement.
          Section 6.4. Information to be Supplied. No representation or warranty
made by it in this Agreement nor any statement by it contained in the Exegy
Disclosure Schedule, contains any untrue statement of a material fact, or omits
to state any material fact, required to be stated therein, in light of the
circumstances in which it was made, to make the statement herein or therein
contained not misleading.
          Section 6.5. Absence of Certain Changes. Since December 31, 2005,
except as otherwise expressly contemplated by this Agreement, Exegy and the
Exegy Subsidiaries have conducted their business in the ordinary course
consistent with past practice and there has not been (a) any damage, destruction
or other casualty loss (whether or not covered by insurance) affecting the
business or assets of Exegy or any Exegy Subsidiary that, individually or in the
aggregate, has had or would be reasonably likely to have an Exegy Material
Adverse Effect, (b) any action, event, occurrence, development or state of
circumstances or facts that, individually or in the aggregate, has had or would
be reasonably likely to have an Exegy Material Adverse Effect, (c) any
incurrence, assumption or guarantee by Exegy of any material indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices, or (d) any change in accounting or Tax
accounting method, or any material arrangements, agreements or elections made
with respect to Taxes.
          Section 6.6. Finders’ Fees. There is no investment banker, broker,
finder or other intermediary that has been retained by, or is authorized to act
on behalf of, Exegy or any Exegy Subsidiary or who might be entitled to any fee
or commission upon consummation of the transactions contemplated by this
Agreement.
          Section 6.7. Capitalization.
               (a) The authorized capital stock of Exegy as of the date of this
Agreement consists of (i) 26,246,376 shares of which 15,666,672 shares have been
designated Common Stock; and 10,579,704 shares have been designated Exegy
Preferred Stock, of which 3,333,328 shares have been designated Series A
Preferred Stock and 7,246,376 shares have been designated Series A-2 Preferred
Stock. As of August 22, 2006, (A) 2,000,000 shares of Exegy Common Stock were
issued and outstanding, (B) Stock Options to purchase an aggregate of 1,541,963
shares of Exegy Common Stock were issued and outstanding (of which options to
purchase an aggregate of 205,087 shares of Exegy Common Stock were exercisable),
(C) no shares of Exegy Common Stock were held in its treasury, except as
disclosed in the Exegy Financial Statements, (D) 10,025,690 shares of Exegy
Preferred Stock were issued and outstanding, (E) Stock Options to purchase an
aggregate of -0- shares of Exegy Preferred Stock were issued and outstanding (of
which options to purchase an aggregate of -0- shares of Exegy Preferred Stock
were exercisable). All outstanding shares of capital stock of Exegy have been
duly authorized and validly issued and are fully paid and nonassessable. All
Stock Options

-15-



--------------------------------------------------------------------------------



 



outstanding as of the date hereof (including the name of the option holder, the
date of grant, the exercise price and number of shares exercisable under such
options) are set forth on Section 6.7 of the Exegy Disclosure Schedule.
               (b) As of the date hereof, except (i) as set forth in this
Section 6.7, and (ii) for changes since December 31, 2005, resulting from the
exercise of stock options outstanding on such date, there are no outstanding
(x) shares of capital stock or other voting securities of Exegy, (y) securities
of Exegy convertible into or exchangeable for shares of capital stock or voting
securities of Exegy, or (z) options or other rights to acquire from Exegy, and
no obligation of Exegy to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of Exegy (the items in clauses (x), (y) and (z) being referred to
collectively as the “Exegy Securities”). There are no outstanding obligations of
Exegy or any Exegy Subsidiary to repurchase, redeem or otherwise acquire any
Exegy Securities. There are no outstanding contractual obligations of Exegy to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person. As of the date hereof, other
than as specifically provided in the Articles of Incorporation of Exegy, there
are no stockholder agreements, voting trusts or other agreements or
understandings to which Exegy is a party, or of which Exegy is aware, relating
to voting, registration or disposition of any shares of capital stock of Exegy.
          Section 6.8. Subsidiaries. Section 6.8 of the Exegy Disclosure
Schedule sets forth a true and complete list of all Exegy Subsidiaries.
          Section 6.9. Financial Statements; No Material Undisclosed
Liabilities.
               (a) The audited consolidated balance sheets of Exegy as of
December 31, 2003, December 31, 2004 and December 31, 2005, together with the
related audited consolidated statements of operations, stockholders’ equity and
cash flows for the fiscal years then ended and the notes thereto (the “Exegy
Financial Statements”), fairly present in all material respects, in conformity
with GAAP consistently applied (except as may be indicated in the notes
thereto), the financial position of Exegy as of the dates thereof and its
results of operations, stockholders’ equity and consolidated cash flows for the
periods then ended.
               (b) There are no liabilities of Exegy of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise, in
each case, that are required by GAAP to be set forth on a balance sheet of
Exegy, other than:
                    (i) liabilities or obligations disclosed or provided for in
the Exegy Balance Sheet or disclosed in the notes thereto or which were fully
incurred or paid after December 31, 2005 in the ordinary course of business;
                    (ii) liabilities or obligations under this Agreement or
incurred in connection with the transactions contemplated hereby; and
                    (iii) other liabilities or obligations that individually or
in the aggregate, would not be reasonably likely to have an Exegy Material
Adverse Effect.

-16-



--------------------------------------------------------------------------------



 



          Section 6.10. Litigation. There are no actions, suits, investigations,
arbitrations or other proceedings pending against, or to the Knowledge of Exegy
threatened against, Exegy or any of its assets or properties before any
arbitrator or Governmental Entity that are, individually or in the aggregate,
reasonably likely to (a) have an Exegy Material Adverse Effect, or (b) adversely
effect the ability of Exegy to perform its obligations under this Agreement or
to consummate the transactions contemplated by this Agreement.
          Section 6.11. Taxes.
               (a) All material Tax returns (including information returns),
declarations, statements, reports and forms (collectively, the “Exegy Returns”)
required to be filed by or with respect to Exegy or any Exegy Subsidiary have
been duly and timely filed and are correct and complete in all materials
respects.
               (b) Each of Exegy and each Exegy Subsidiary has timely paid all
Taxes due and payable (whether or not shown on any Exegy Return).
               (c) Exegy and each Exegy Subsidiary has made adequate provision
for all unpaid Taxes being current Taxes not yet due and payable.
               (d) There is no action, suit, proceeding, audit or claim now
pending or to Exegy’s Knowledge proposed or threatened against or with respect
to Exegy or any Exegy Subsidiary in respect of any Tax.
               (e) Neither Exegy nor any Exegy Subsidiary has been a member of
an affiliated, consolidated, combined, unitary or similar group (other than one
of which Exegy currently is the common parent).
               (f) Neither Exegy nor any Exegy Subsidiary has ever owned any
debt or equity interests in any Person (other than the Exegy Subsidiaries with
respect to Exegy).
               (g) None of Exegy or any of the Exegy Subsidiaries (A) is the
beneficiary of any extension of time within which to file an Exegy Return,
(B) is the subject of a waiver of any statute of limitations in respect of
Taxes, or (C) is subject to any extension of time with respect to a Tax
assessment or deficiency.
               (h) No written claim has ever been made by an authority in a
jurisdiction where any of Exegy or any Exegy Subsidiary does not file Exegy
Returns that any of them is subject to taxation by that jurisdiction.
               (i) Each of Exegy and the Exegy Subsidiaries has withheld and
timely paid all material Taxes required to have been withheld and paid and has
complied, in all material respects, with all information reporting and backup
withholding requirements.
               (j) Neither Exegy nor any Exegy Subsidiary is a party to any Tax
indemnity, sharing or allocation agreement.

-17-



--------------------------------------------------------------------------------



 



               (k) There are no Liens for Taxes upon any of the assets or
property of any of the Exegy Subsidiaries.
               (l) Exegy has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code.
               (m) None of Exegy or any of the Exegy Subsidiaries has made any
payments, is obligated to make any payments or is a party to any agreement that
could obligate it to make payments that would result in a nondeductible expense
under Section 280G of the Code.
               (n) None of Exegy or any of Exegy Subsidiaries has agreed to or
is required to make any adjustment under Section 481 of the Code.
               (o) None of Exegy or any of the Exegy Subsidiaries is subject to
a private ruling from, or agreement with, a tax authority.
               (p) None of Exegy or any of the Exegy Subsidiaries has any
liability for the Taxes of any other Person, other than under Section 1.1502-6
of the Treasury Regulations (or any similar provision of state, local or foreign
law) with respect to any combined, consolidated, unitary or similar group of
which such company currently is a member, (i) as a transferee or successor, (ii)
by contract or (iii) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law).
               (q) None of Exegy or any of Exegy’s Subsidiaries (A) is a party
to any joint venture or partnership, (B) has been a “distributing corporation”
or a “controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code or (C) will be required to
include any item in taxable income for any taxable period or portion thereof
ending after the Closing Date as a result of any installment sale, prepaid
amount, intercompany transaction or excess loss account.
          Section 6.12. Employee Benefits.
               (a) Section 6.12(a) of the Exegy Disclosure Schedule contains a
correct and complete list identifying each material “employee benefit plan,” as
defined in Section 3(3) of ERISA, each employment, severance or similar
contract, plan, arrangement or policy and each other plan or arrangement
(written or oral) providing for compensation, bonuses, profit-sharing, stock
option or other stock related rights or other forms of incentive or deferred
compensation, vacation benefits, insurance coverage (including any self-insured
arrangements), health or medical benefits, disability benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) that is maintained, administered or
contributed to by Exegy or any of its ERISA Affiliates and covers any employee
or former employee of Exegy or any Exegy Subsidiary. Copies of such plans (and,
if applicable, related trust agreements) and all amendments thereto and written
interpretations thereof have been furnished, or will be made available upon
request, to HyperFeed together with the most recent annual report (Form 5500
including, if applicable, Schedule B thereto), all summary plan descriptions and
material employee communications prepared in connection with any such plan. Such
plans are referred to collectively herein as the “Exegy Employee Plans.” For
purposes of

-18-



--------------------------------------------------------------------------------



 



this Section 6.12, “ERISA Affiliate” of any Person means any other Person which,
together with such Person, would be treated as a single employer under
Section 414 of the Code.
               (b) No Exegy Employee Plan is now or at any time has been subject
to Part 3, Subtitle B of Title I of ERISA or Title IV of ERISA. At no time has
Exegy or any of its ERISA Affiliates contributed to, or been required to
contribute to, any Multiemployer Plan, or any Retirement Plan, and neither Exegy
nor any of its ERISA Affiliates has, or ever has had, any liability (contingent
or otherwise) relating to the withdrawal or partial withdrawal from a
Multiemployer Plan. To the Knowledge of Exegy, no condition exists and no event
has occurred that would be reasonably likely to constitute grounds for
termination of any Exegy Employee Plan that is a Retirement Plan or, with
respect to any Exegy Employee Plan that is a Multiemployer Plan, presents a
material risk of a complete or partial withdrawal under Title IV of ERISA and
neither Exegy nor any of its ERISA Affiliates has incurred any liability under
Title IV of ERISA arising in connection with the termination of, or complete or
partial withdrawal from, any plan covered or previously covered by Title IV of
ERISA that would be reasonably likely to have an Exegy Material Adverse Effect.
To the Knowledge of Exegy, nothing has been done or omitted to be done and no
transaction or holding of any asset under or in connection with any Exegy
Employee Plan has occurred that will make Exegy or any Exegy Subsidiary, or any
officer or director of Exegy or any Exegy Subsidiary, subject to any liability
under Title I of ERISA or liable for any tax pursuant to Section 4975 of the
Code (assuming the taxable period of any such transaction expired as of the date
hereof) that would be reasonably likely to have an Exegy Material Adverse
Effect.
               (c) Each Exegy Employee Plan that is intended to be qualified
under Section 401(a) of the Code now meets, and at all times since its inception
has met, the requirements for such qualification other than such requirements
for which a remedial amendment period has not expired, and each trust forming a
part thereof is now, and at all times since its inception has been, exempt from
tax pursuant to Section 501(a) of the Code. Each such plan has received a
favorable determination letter from or is reasonably permitted to rely on a
favorable opinion letter from, the Internal Revenue Service to the effect that
such plan is qualified and its related trust is exempt from federal income
taxes. Exegy has furnished, or will make available upon request, to HyperFeed
copies of the most recent Internal Revenue Service determination letters with
respect to each such Exegy Employee Plan. Each Exegy Employee Plan has been
maintained and administered in substantial compliance with its terms (except
that in any case in which any Exegy Employee Plan is currently required to
comply with a provision of ERISA or of the Code, but is not yet to be amended to
reflect such provision, such plan has been maintained and administered in
accordance with the provision) and with the requirements prescribed by any and
all statutes, orders, rules and regulations, including but not limited to ERISA
and the Code, which are applicable to such Exegy Employee Plan. All material
reports, returns and similar documents with respect to each Exegy Employee Plan
required to be filed with any governmental agency or distributed to any Exegy
Employee Plan participant have been timely filed and distributed.
               (d) There is no contract, agreement, plan or arrangement that, as
a result of the transactions contemplated by this Agreement, would be reasonably
likely to obligate Exegy or any Exegy Subsidiary to make any payment of any
amount that would not be deductible pursuant to the terms of Section 162(m) or
Section 280G of the Code.

-19-



--------------------------------------------------------------------------------



 



               (e) Except as disclosed in writing to HyperFeed prior to the date
hereof, there has been no amendment to, written interpretation or announcement
(whether or not written) relating to, or change in employee participation or
coverage under, any Exegy Employee Plan that would increase materially the
expense of maintaining such Exegy Employee Plan above the level of the expense
incurred in respect thereof for the fiscal year ended December 31, 2005.
               (f) No Exegy Employee Plan promises or provides post-retirement
medical, life insurance or other benefits due now or in the future to current,
former or retired employees of Exegy or any Exegy Subsidiary.
          Section 6.13. Compliance with Laws; Licenses, Permits and
Registrations.
               (a) Neither Exegy nor any Exegy Subsidiary is in violation of,
nor has Exegy or any Exegy Subsidiary been notified that it has violated, any
applicable provisions of any Laws, statutes, ordinances, regulations, judgments,
injunctions, orders or consent decrees, except for any such violations that,
individually or in the aggregate, are not reasonably likely to have an Exegy
Material Adverse Effect.
               (b) Exegy and each Exegy Subsidiary has all permits, licenses,
approvals, authorizations of and registrations with and under all federal,
state, local and foreign laws, and from all Governmental Entities required by
Exegy and/or its Subsidiaries to carry on its business as currently conducted,
except where the failure to have any such permits, licenses, approvals,
authorizations or registrations, individually or in the aggregate, would not be
reasonably likely to have an Exegy Material Adverse Effect.
          Section 6.14. Title to Properties.
               (a) Exegy has good and marketable title to, or valid leasehold
interests in, all its properties and assets reflected in the Exegy Financial
Statements as being owned or leased by Exegy, except for such as are no longer
used or useful in the conduct of its business or as have been disposed of in the
ordinary course of business and except for defects in title, easements,
restrictive covenants and similar Liens, encumbrances or impediments that are
not reasonably likely to have an Exegy Material Adverse Effect. All such assets
and properties, other than assets and properties in which Exegy has leasehold
interests, are free and clear of all Liens, except for Liens that are not
reasonably likely to have an Exegy Material Adverse Effect.
               (b) Exegy and each Exegy Subsidiary (i) is in substantial
compliance with the terms of all leases to which any of them are, respectively,
a party and under which it is in occupancy, and all such leases are in full
force and effect and (ii) enjoys peaceful and undisturbed possession under all
such leases.
          Section 6.15. Intellectual Property.
               (a) Exegy owns or has a valid license to use, free and clear of
all liens all material: (i) Marks; (ii) Patents; (iii) Copyrights; and
(iv) Trade Secrets; necessary to (x) carry on the business of Exegy as currently
conducted, and (y) make, have made, use, distribute and sell all products
currently sold by Exegy and all products in development.

-20-



--------------------------------------------------------------------------------



 



               (b) Exegy has not received any notification or other
communication of the existence of any dispute or disagreement with respect to
any agreement to which Exegy is a party, relating to any of Exegy’s Marks,
Patents, Copyrights, or Trade Secrets (collectively, “Exegy Intellectual
Property”), and to the Knowledge of Exegy, there are no such threatened disputes
or disagreements.
               (c) All former and current employees of Exegy have executed
written contracts with Exegy that assign to Exegy all rights to any inventions,
improvements, discoveries, or information relating to the business of Exegy. To
the Knowledge of Exegy, no employee of Exegy or any Exegy Subsidiary has entered
into any contract that restricts or limits in any way the scope or type of work
in which the employee may be engaged or requires the employee to transfer,
assign, or disclose information concerning his work to anyone other than Exegy.
               (d) All of Exegy’s Patents are currently in compliance with
formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions except where the
failure to have such ownership or license is not reasonably likely to have an
Exegy Material Adverse Effect.
               (e) Exegy uses reasonable procedures to keep its Trade Secrets
confidential, and Exegy’s Trade Secrets have been disclosed only under written
agreements that require the recipient to hold such Trade Secrets confidential.
               (f) No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. Exegy has not received
notification of any potentially interfering patent or patent application of any
third party.
               (g) To the Knowledge of Exegy, no Exegy Intellectual Property is
infringed or, to the Knowledge of Exegy, has been challenged or threatened in
any way. To the Knowledge of Exegy, none of the products manufactured and sold
or proposed to be sold, nor any process or know-how used, by Exegy or any
HyperFeed Subsidiary infringes or is alleged to infringe any Patent or other
proprietary right of any other Person.
               (h) Other than the software licenses set forth in the Exegy
Disclosure Schedule, Exegy is not required to make any payments to any third
parties in connection with third party technology embedded in the Exegy
Intellectual Property.
               (i) All products made, used, or sold under the Exegy Patents have
been marked with the proper patent notice except where the failure to have such
ownership or license is not reasonably likely to have an Exegy Material Adverse
Effect.
          Section 6.16. Environmental Matters. With such exceptions as,
individually or in the aggregate, are not reasonably likely to have an Exegy
Material Adverse Effect, (i) no written notice, notification, demand, request
for information, summons, complaint or order has been received by Exegy or any
HyperFeed Subsidiary, and no investigation, action, claim, suit, proceeding or
review is pending or to the Knowledge of Exegy, threatened by any Person
against, Exegy or any Exegy Subsidiary with respect to any applicable
Environmental Law and

-21-



--------------------------------------------------------------------------------



 



(ii) to the Knowledge of Exegy, Exegy and each Exegy Subsidiary is and has been
in compliance with all applicable Environmental Laws.
          Section 6.17. Material Agreements.
               (a) Section 6.17 of the Exegy Disclosure Schedule lists all
contracts and agreements to which, as of the date hereof, Exegy or any Exegy
Subsidiary is a party or by which any of them is bound or under which Exegy or
any Exegy Subsidiary has or may acquire any rights, which involve or relate to
(i) obligations of Exegy or any Exegy Subsidiary for borrowed money or other
indebtedness where the amount of such obligations exceeds $50,000 individually,
(ii) the lease by Exegy or any Exegy Subsidiary, as lessee or lessor, of real
property for rent of more than $50,000 per annum, (iii) the purchase or sale of
goods or services by Exegy or any Exegy Subsidiary with an aggregate minimum
purchase price of more than $50,000 per annum, (iv) rights to manufacture and/or
distribute any product which accounted for more than $50,000 of the consolidated
revenues of Exegy during the fiscal year ended December 31, 2005 or under which
Exegy or any Exegy Subsidiary received or paid license or other fees in excess
of $50,000 during any year, (v) the purchase or sale of assets or properties not
in the ordinary course of business having a purchase price in excess of $50,000,
(vi) the right (whether or not currently exercisable) to use, license (including
any “in-license” or “outlicense”), sublicense or otherwise exploit any
intellectual property right or other proprietary asset of Exegy or any Exegy
Subsidiary or any other Person which requires the payment of a license or
support fee or royalty in excess of $50,000, (vii) any collaboration or joint
venture or similar arrangement, (viii) the restriction on the right or ability
of Exegy or any Exegy Subsidiary (A) to compete with any other Person, (B) to
acquire any product or other asset or any services from any other Person, (C) to
solicit, hire or retain any Person as an employee, consultant or independent
contractor, (D) to develop, sell, supply, distribute, offer, support or service
any product or any technology or other asset to or for any other Person, (E) to
perform services for any other Person, or (F) to transact business or deal in
any other manner with any other Person; (ix) individual capital expenditures or
commitments in excess of $50,000; or (x) powers of attorney. All such contracts
and agreements are duly and validly executed by Exegy and are in full force and
effect in all material respects.
               (b) Exegy has not materially violated or breached, or committed
any material default under, any contract or agreement, and, to the Knowledge of
Exegy, no other Person has materially violated or breached, or committed any
material default under, any contract or agreement. No event has occurred which,
after notice or the passage of time or both, would constitute a default by Exegy
under any contract or agreement or give any Person the right to (A) declare a
default or exercise any remedy under any contract or agreement, (B) receive or
require a rebate, chargeback, penalty or change in delivery schedule under any
contract or agreement, (C) accelerate the maturity or performance of any
contract or agreement, or (D) cancel, terminate or modify any contract or
agreement, in each case which, together with all other events of the types
referred to in clauses (A), (B), (C) and (D) of this sentence has had or may
reasonably be expected to have an Exegy Material Adverse Effect. All such
contracts and agreements will continue, after the Closing, to be binding in all
material respects in accordance with their respective terms until their
respective expiration dates.

-22-



--------------------------------------------------------------------------------



 



          Section 6.18. Employment Agreements. There exists no employment,
consulting, severance or indemnification agreement or other agreement or plan to
which Exegy is a party that would be altered or result in any bonus, golden
parachute, severance or other payment or obligation to any Person, or result in
any acceleration of the time of payment or in the provision or vesting of any
benefits, as a result of the execution or performance of this Agreement or the
transactions contemplated hereby.
          Section 6.19. Certain Business Practices. Neither Exegy nor any Exegy
Subsidiary, nor to the Knowledge of Exegy, any director, officer or employee of
Exegy or any Exegy Subsidiary has (i) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
or (ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended.
          Section 6.20. Insurance. Exegy has made available to HyperFeed a
summary of all material insurance policies and all material self-insurance
programs and arrangements relating to the business, assets and operations of
Exegy. Subject to expirations and renewals of insurance policies in the ordinary
course of business, all of such insurance policies are in full force and effect.
Since December 31, 2003, Exegy has not received any notice or other
communication regarding any actual or possible (i) cancellation or invalidation
of any material insurance policy, (ii) refusal of any coverage or rejection of
any material claim under any insurance policy, or (iii) material adjustment in
the amount of the premiums payable with respect to any insurance policy. There
is no pending workers’ compensation or other claim under or based upon any
insurance policy of Exegy other than claims incurred in the ordinary course of
business.
ARTICLE VII
COVENANTS
          Section 7.1. HyperFeed Interim Operations. Except as set forth in the
HyperFeed Disclosure Schedule or as otherwise expressly contemplated or
permitted hereby, or as required by any Governmental Entity of competent
jurisdiction, without the prior consent of Exegy (which consent will not be
unreasonably withheld or delayed), from the date hereof until the Closing or the
termination of this Agreement, HyperFeed and its Subsidiaries shall conduct
their businesses in all material respects in the ordinary course consistent with
past practice and shall use commercially reasonable efforts to (i) preserve
intact their present business organizations, (ii) maintain in effect all
material foreign, federal, state and local licenses, approvals and
authorizations, including, without limitation, all material licenses and permits
that are required for HyperFeed and its Subsidiaries to carry on their business,
and (iii) preserve existing relationships with their material customers,
lenders, suppliers and others having material business relationships with them.
Without limiting the generality of the foregoing, except as otherwise expressly
contemplated or permitted by this Agreement, or as required by a Governmental
Entity of competent jurisdiction, from the date hereof until the Closing or the
termination of this Agreement, without the prior consent of Exegy (which consent
will not be unreasonably withheld or delayed), HyperFeed and its Subsidiaries
shall not, except to the extent required to comply with its obligations
hereunder or required by law:

-23-



--------------------------------------------------------------------------------



 



               (a) amend or propose to so amend their Certificates of
Incorporation, Bylaws or other governing documents;
               (b) split, combine or reclassify any shares of their capital
stock or declare, set aside or pay any dividend;
               (c) (i) issue, deliver or sell, or authorize the issuance,
delivery or sale of, any shares of their capital stock of any class or any
securities convertible into or exercisable for, or any rights, warrants or
options to acquire, any such capital stock or any such convertible securities,
other than their Common Stock upon the exercise of stock options in accordance
with their present terms; or (ii) amend in any respect any term of any of their
outstanding security of HyperFeed;
               (d) other than in connection with transactions not prohibited by
Section 7.1(e), incur any capital expenditures or any obligations or liabilities
in respect thereof, except for those (i) contemplated by the capital expenditure
budgets for HyperFeed made available to Exegy, (ii) disclosed in any HyperFeed
SEC Document filed prior to the date hereof, or (iii) incurred in the ordinary
course of business of HyperFeed and consistent with past practice;
               (e) except in the ordinary course of business, acquire (whether
pursuant to cash merger, stock or asset purchase or otherwise) in one
transaction or a series of related transactions (i) any assets (including any
equity interests) having a fair market value in excess of $100,000, or (ii) all
or substantially all of the equity interests of any Person or any business or
division of any Person having a fair market value in excess of $250,000, but in
no event shall the expenditures, commitments, obligations or liabilities made,
incurred or assumed, as the case may be, by HyperFeed pursuant to
Sections 7.1(d) and 7.1(e) exceed $500,000 in the aggregate;
               (f) sell, lease, license, perform services, encumber or otherwise
dispose of any assets, other than (i) sales or licenses of finished goods or the
performance of services in the ordinary course of business consistent with past
practice, (ii) equipment and property no longer used in the operation of
HyperFeed’s business and (iii) assets related to discontinued operations of
HyperFeed or any HyperFeed Subsidiary;
               (g) (i) incur any indebtedness for borrowed money or guarantee
any such indebtedness, (ii) issue or sell any debt securities or warrants or
rights to acquire any debt securities of HyperFeed, (iii) make any loans,
advances or capital contributions to or investments in, any other Person, or
(iv) guarantee any debt securities or indebtedness of others, except, in each
case, in the ordinary course of business consistent with past practice;
               (h) (i) enter into any agreement or arrangement that limits or
otherwise restricts HyperFeed or any successor thereto or that would, after the
Closing, limit or restrict HyperFeed, or any of its Affiliates, from engaging or
competing in any line of business or in any location, or (ii) enter into, amend,
modify or terminate any material contract, agreement or arrangement of HyperFeed
or otherwise waive, release or assign any material rights, claims or benefits of
HyperFeed thereunder; provided, however, that this Section 7.1(h) shall not
prevent

-24-



--------------------------------------------------------------------------------



 



HyperFeed from entering into material contracts with customers, suppliers or
distributors, so long as such contracts are entered into in the ordinary course
and consistent with HyperFeed’s prior practice;
               (i) (i) except as required by Law or a written agreement existing
on or prior to the date hereof, or as consistent with past practice and routine
raises on anniversary dates, increase the amount of compensation of any director
or executive officer or make any increase in or commitment to increase any
employee benefits, (ii) except as required by Law, a written agreement existing
on or prior to the date hereof, or a HyperFeed severance policy existing as of
the date hereof, grant any severance or termination pay to any director, officer
or employee of HyperFeed, (iii) adopt any additional employee benefit plan or,
except in the ordinary course of business consistent with past practice and
containing only normal and customary terms, make any contribution to any
existing such plan, (iv) except as may be required by Law or a written agreement
or employee benefit plan existing on or prior to the date hereof, or as
contemplated by this Agreement, enter into, amend in any respect, or accelerate
the vesting under any HyperFeed Employee Plan, employment agreement, option,
license agreement or retirement agreements, or (v) hire any employee with an
annual base salary in excess of $180,000;
               (j) change (i) HyperFeed’s methods of accounting (or Tax
accounting) in effect at December 31, 2005 except as required by changes in
GAAP, as concurred with by its independent public accountants, or
(ii) HyperFeed’s fiscal year;
               (k) (i) settle, propose to settle or commence, any litigation,
investigation, arbitration, proceeding or other claim that is material to the
business of HyperFeed, other than the payment, discharge or satisfaction, in the
ordinary course of business consistent with past practice of liabilities
(x) recognized or disclosed in the HyperFeed Financial Statements (or the notes
thereto) or (y) incurred since the date of such HyperFeed Financial Statements
in the ordinary course of business consistent with past practice, or (ii) make
any material Tax election or enter into any material settlement or compromise of
any Tax liability;
               (l) enter into any new material line of business not previously
disclosed in any HyperFeed SEC Document filed prior to the date hereof; or
               (m) agree, resolve or commit to do any of the foregoing.
          Section 7.2. Exegy Interim Operations. Except as set forth in the
Exegy Disclosure Schedule or as otherwise expressly contemplated or permitted
hereby, or as required by any Governmental Entity of competent jurisdiction,
without the prior consent of HyperFeed (which consent will not be unreasonably
withheld or delayed), from the date hereof until the Closing or the termination
of this Agreement, Exegy and its Subsidiaries shall conduct their businesses in
all material respects in the ordinary course consistent with past practice and
shall use commercially reasonable efforts to (i) preserve intact their present
business organizations, (ii) maintain in effect all material foreign, federal,
state and local licenses, approvals and authorizations, including, without
limitation, all material licenses and permits that are required for Exegy and
its Subsidiaries to carry on their businesses and (iii) preserve existing
relationships with their material customers, lenders, suppliers and others
having material business

-25-



--------------------------------------------------------------------------------



 




relationships with them. Without limiting the generality of the foregoing,
except as otherwise expressly contemplated or permitted by this Agreement, or as
required by a Governmental Entity of competent jurisdiction, from the date
hereof until the Closing or the termination of this Agreement, without the prior
consent of HyperFeed (which consent will not be unreasonably withheld or
delayed), Exegy and the Exegy Subsidiaries shall not, except to the extent
required to comply with its obligations hereunder or required by law:
               (a) amend or propose to so amend its Certificate of
Incorporation, Bylaws or other governing documents;
               (b) split, combine or reclassify any shares of capital stock of
Exegy or declare, set aside or pay any dividend;
               (c) (i) issue, deliver or sell, or authorize the issuance,
delivery or sale of, any shares of its capital stock of any class or any
securities convertible into or exercisable for, or any rights, warrants or
options to acquire, any such capital stock or any such convertible securities,
other than its common stock upon the exercise of stock options in accordance
with their present terms, or (ii) amend in any respect any term of any
outstanding security of Exegy;
               (d) other than in connection with transactions not prohibited by
Section 7.2(e), incur any capital expenditures or any obligations or liabilities
in respect thereof, except for those (i) contemplated by the capital expenditure
budgets for Exegy made available to PICO, or (ii) incurred in the ordinary
course of business of Exegy and consistent with past practice;
               (e) except in the ordinary course of business, acquire (whether
pursuant to cash merger, stock or asset purchase or otherwise) in one
transaction or a series of related transactions (i) any assets (including any
equity interests) having a fair market value in excess of $100,000 or (ii) all
or substantially all of the equity interests of any Person or any business or
division of any Person having a fair market value in excess of $250,000, but in
no event shall the expenditures, commitments, obligations or liabilities made,
incurred or assumed, as the case may be, by Exegy pursuant to Sections 7.2(d)
and 7.2(e) exceed $500,000 in the aggregate;
               (f) sell, lease, license, perform services, encumber or otherwise
dispose of any assets, other than (i) sales or licenses of finished goods or the
performance of services in the ordinary course of business consistent with past
practice, (ii) equipment and property no longer used in the operation of Exegy’s
business and (iii) assets related to discontinued operations of Exegy or any
Exegy Subsidiary;
               (g) (i) incur any material indebtedness for borrowed money or
guarantee any such indebtedness, (ii) issue or sell any debt securities or
warrants or rights to acquire any debt securities of Exegy, (iii) make any
loans, advances or capital contributions to or investments in, any other Person,
or (iv) guarantee any debt securities or indebtedness of others, except, in each
case, in the ordinary course of business consistent with past practice;
               (h) (i) enter into any agreement or arrangement that limits or
otherwise restricts Exegy or any successor thereto or that would, after the
Closing, limit or restrict Exegy,

-26-



--------------------------------------------------------------------------------



 



or any of its Affiliates, from engaging or competing in any line of business or
in any location, or (ii) enter into, amend, modify or terminate any material
contract, agreement or arrangement of Exegy or otherwise waive, release or
assign any material rights, claims or benefits of Exegy thereunder; provided,
however, that this Section 7.2(h) shall not prevent Exegy from entering into
material contracts with customers, suppliers or distributors, so long as such
contracts are entered into in the ordinary course and consistent with Exegy’s
prior practice;
               (i) (i) except as required by Law or a written agreement existing
on or prior to the date hereof, or as consistent with past practice and routine
raises on anniversary dates, increase the amount of compensation of any director
or executive officer or make any increase in or commitment to increase any
employee benefits, (ii) except as required by Law, a written agreement existing
on or prior to the date hereof, or an Exegy severance policy existing as of the
date hereof, grant any severance or termination pay to any director, officer or
employee of Exegy, (iii) adopt any additional employee benefit plan or, except
in the ordinary course of business consistent with past practice and containing
only normal and customary terms, make any contribution to any existing such
plan, (iv) except as may be required by Law or a written agreement or employee
benefit plan existing on or prior to the date hereof, or as contemplated by this
Agreement, enter into, amend in any respect, or accelerate the vesting under any
Exegy Employee Plan, employment agreement, option, license agreement or
retirement agreements, or (v) hire any employee with an annual base salary in
excess of $180,000;
               (j) change (i) Exegy’s methods of accounting (or Tax accounting)
in effect at December 31, 2005 except as required by changes in GAAP, as
concurred with by its independent public accountants, or (ii) Exegy’s fiscal
year;
               (k) (i) settle, propose to settle or commence, any litigation,
investigation, arbitration, proceeding or other claim that is material to the
business of Exegy, other than the payment, discharge or satisfaction, in the
ordinary course of business consistent with past practice of liabilities
(x) recognized or disclosed in the Exegy Financial Statements (or the notes
thereto) or (y) incurred since the date of such Exegy Financial Statements in
the ordinary course of business consistent with past practice, or (ii) make any
material Tax election or enter into any material settlement or compromise of any
Tax liability;
               (l) enter into any new material line of business not previously
disclosed; or
               (m) agree, resolve or commit to do any of the foregoing.
          Section 7.3. Cooperation in Receipt of Consents.
               (a) The parties hereto shall cooperate with one another in
(i) determining whether any other action by or in respect of, or filing with,
any Governmental Entity is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby,
(ii) seeking any such other actions, consents, approvals or waivers or making
any such filings, furnishing information required in connection therewith and
seeking promptly to obtain any such actions, consents, approvals or waivers.

-27-



--------------------------------------------------------------------------------



 



               (b) Each party hereto shall afford the other parties hereto
reasonable opportunities to review any communication given by it to, and consult
with each other in advance of any meeting or conference with, any Governmental
Entity or, in connection with any proceeding by a private party, with any other
Person, and to the extent permitted by the applicable Governmental Entity or
other Person, give the other parties the opportunity to attend and participate
in such meetings and conferences, in each case in connection with the
transactions contemplated hereby.
          Section 7.4. Public Announcements. The parties hereto shall consult
with each other before issuing any press release or, to the extent practical,
otherwise making any public statement with respect to this Agreement or the
transactions contemplated hereby; provided, however, that nothing in this
Section 7.4 shall be deemed to prohibit any party from making any timely
disclosure which its counsel deems necessary or advisable in order to satisfy
such party’s disclosure obligations under applicable Law if such party shall use
reasonable efforts to notify the other parties hereto of the contents of the
disclosure prior to such disclosure.
          Section 7.5. Access to Information; Notification of Certain Matters.
               (a) From the date hereof until the Closing or the termination of
this Agreement and subject to applicable Law, Exegy shall (i) afford PICO and
its counsel, financial advisors, auditors and other authorized representatives
reasonable access during normal business hours to Exegy’s offices, properties,
books, records, contracts, commitments, officers and employees and all other
information concerning it and its business, properties, assets, condition
(financial or otherwise) or prospects, (ii) consistent with its legal
obligations, furnish or make available to PICO and its counsel, financial
advisors, auditors and other authorized representatives such financial and
operating data and other information as such other party may reasonably request
and (iii) instruct its employees, counsel, financial advisors, auditors and
other authorized representatives to cooperate with the reasonable requests of
PICO in its investigation. Any investigation pursuant to this Section 7.5(a)
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of Exegy. Except as otherwise agreed to in writing by
Exegy, unless and until the Closing, PICO agrees to be bound by, and all
information received with respect to Exegy pursuant to this Section 7.5(a) and
otherwise shall be subject to, the terms of that certain confidentiality
agreement entered into by and between Exegy and HyperFeed, dated December 19,
2005 (the “Confidentiality Agreement”), as if PICO had been a party thereto.
PICO affirms its understanding that, in the event that this Agreement is
terminated prior to Closing, the terms of the Confidentiality Agreement will
survive such termination and will continue in full force and effect. No
information or Knowledge obtained by PICO in any investigation pursuant to this
Section 7.5(a) shall affect or be deemed to modify any representation or
warranty made by Exegy hereunder.
               (b) From the date hereof until the Closing or the termination of
this Agreement and subject to applicable Law, HyperFeed shall (i) afford Exegy
and its counsel, financial advisors, auditors and other authorized
representatives reasonable access during normal business hours to HyperFeed’s
offices, properties, books, records, contracts, commitments, officers and
employees and all other information concerning it and its business, properties,
assets, condition (financial or otherwise) or prospects, (ii) consistent with
its legal obligations, furnish or make available to Exegy and its counsel,
financial advisors, auditors and other

-28-



--------------------------------------------------------------------------------



 



authorized representatives such financial and operating data and other
information as such other party may reasonably request and (iii) instruct its
employees, counsel, financial advisors, auditors and other authorized
representatives to cooperate with the reasonable requests of Exegy in its
investigation. Any investigation pursuant to this Section 7.5(b) shall be
conducted in such manner as not to interfere unreasonably with the conduct of
the business of HyperFeed. Except as otherwise agreed to in writing by
HyperFeed, unless and until the Closing, Exegy will be bound by, and all
information received with respect to HyperFeed pursuant to this Section 7.5(b)
and otherwise shall be subject to, the terms of the Confidentiality Agreement.
Exegy affirms its understanding that, in the event that this Agreement is
terminated prior to Closing, the terms of the Confidentiality Agreement will
survive such termination and will continue in full force and effect. No
information or Knowledge obtained by Exegy in any investigation pursuant to this
Section 7.5(b) shall affect or be deemed to modify any representation or
warranty made by PICO or HyperFeed hereunder.
               (c) Each party hereto shall give prompt notice to each other
party hereto of:
                    (i) the receipt by such party or any of such party’s
Subsidiaries of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
                    (ii) the receipt by such party or any of such party’s
Subsidiaries of any notice or other communication from any Governmental Entity
in connection with any of the transactions contemplated by this Agreement;
                    (iii) such party’s obtaining Knowledge of any actions,
suits, claims, investigations or proceedings commenced, threatened against,
relating to or involving or otherwise affecting such party, as the case may be,
or any Subsidiary of any of them; or
                    (iv) such party’s obtaining Knowledge of the occurrence, or
failure to occur, of any event which occurrence or failure to occur will be
likely to cause (A) any representation or warranty contained in this Agreement
to be untrue or inaccurate in any material respect, or (B) any material failure
of any party to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it under this Agreement; provided, however,
that no such notification shall limit or otherwise affect the representations,
warranties, obligations or remedies of the parties to the conditions to the
obligations of the parties hereunder.
          Section 7.6. Further Assurances. Subject to the terms and conditions
of this Agreement, each of the parties hereto will use commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things, necessary, proper, or advisable to consummate and make
effective the transactions contemplated hereby, including using commercially
reasonable efforts to obtain satisfaction of the conditions precedent to each
party’s obligations hereunder within its reasonable control. No party hereto
will, without the prior written consent of the other parties hereto, take any
action which would reasonably be expected to prevent or materially impede,
interfere with or delay the transactions contemplated by this Agreement. From
time to time after the date hereof, each of the parties hereto will, at its own
expense, execute and deliver such documents to the other parties hereto as such
other parties

-29-



--------------------------------------------------------------------------------



 




may reasonably request in order to more effectively consummate the transactions
contemplated hereby including, without limitation, the matters described in
Article II and Section 7.11(g).
          Section 7.7. Expenses. Except to the extent specifically provided
herein, and irrespective of whether the transactions contemplated hereby are
consummated, (i) all costs and expenses incurred by Exegy in connection with
this Agreement and the transactions contemplated hereby will be borne by Exegy
and either paid or accrued as a liability on Exegy’s balance sheet before the
Closing, (ii) all costs and expenses incurred by HyperFeed in connection with
this Agreement and the transactions contemplated hereby will be borne by
HyperFeed and either paid or accrued as a liability on HyperFeed’s balance sheet
before the Closing, and (iii) all costs and expenses incurred by PICO in
connection with this Agreement and the transactions contemplated hereby will be
borne by PICO.
          Section 7.8. Tax Matters.
          The following provisions shall govern the allocation of responsibility
as between the parties hereto for certain Tax matters following the Closing
Date:
               (a) Each of the parties hereto shall cooperate, and shall cause
its Subsidiaries and Affiliates to cooperate, as and to the extent reasonably
requested in connection with the filing of HyperFeed Returns and Exegy Returns,
and any claim for refund, audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the request of
another party hereto) the provision of records and information which are
reasonably relevant to any such return filing, claim for refund, audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
               (b) Exegy shall pay all sales, use, transfer, real property,
transfer, recording, documentary, stamp, registration, stock transfer and other
similar taxes and fees, including penalties and interest arising out of its
contribution of the HyperFeed Shares, and shall file all Tax returns and other
necessary documentation with respect thereto.
               (c) Any and all Tax allocation or sharing agreements binding
Exegy or any of the Exegy Subsidiaries or HyperFeed or any HyperFeed Subsidiary,
as the case may be, shall be terminated as of the day before the Closing Date.
          Section 7.9. Employee Compensation and Benefits; Service Recognition.
To the extent service is relevant for purposes of eligibility, participation or
vesting (but not the accrual of benefits other than paid time off under any
Exegy Employee Plans), the employees of HyperFeed shall be credited for their
service as of the Effective Time with HyperFeed or any predecessor entity. Each
employee of HyperFeed shall be eligible to participate in the Exegy Plans to the
same extent as a similarly situated employee of Exegy. To the extent permitted
under the applicable Plan, Exegy shall (i) waive any preexisting condition or
waiving period limitation that would otherwise be applicable to an employee of
HyperFeed or his or her spouse or dependents, and (ii) give credit for any
deductible or co-payment amounts paid under a HyperFeed Plan by any employee of
HyperFeed (or his or her spouse or dependents) in respect

-30-



--------------------------------------------------------------------------------



 




of the plan year in which the Closing occurs to the extent that such individuals
participate in an Exegy Employee Plan following the Closing for which
deductibles or co-payments are required.
               (a) Except as otherwise specifically set forth in this Agreement
nothing contained herein shall be construed as requiring Exegy, HyperFeed, or
any of their Affiliates to continue any specific benefit plan or to continue the
employment of any specific person.
          Section 7.10. Cancellation of HyperFeed Warrants. On or before
Closing, PICO shall surrender to HyperFeed for cancellation all warrants for the
purchase of HyperFeed stock held by PICO and Exegy shall issue to PICO the PICO
Warrants.
          Section 7.11. Capital Contributions.
               (a) Immediately following the Closing, PICO will contribute, or
cause to be contributed, to Exegy, capital in exchange for shares of Series A-3
Stock, in an amount such that, if it had instead been paid to HyperFeed, it
would have caused, as of the Closing Date, HyperFeed to have Minimum Cash,
calculated and determined based upon a mutually acceptable methodology (the
“Initial PICO Contribution”).
               (b) Immediately following the Closing, Exegy shall cause to be
contributed to Exegy, capital in exchange for shares of Series A-2 Preferred
Stock of Exegy, in an amount sufficient to cause, as of the Closing Date, Exegy
to have Minimum Cash, calculated and determined based upon a mutually acceptable
methodology (the “Initial Exegy Contribution”).
               (c) On or before the date that is the later of (i) six (6) months
after the Closing Date or (ii) completion of the Going-Private Transaction (the
“Second Contribution Date”), PICO will contribute, or cause to be contributed,
to Exegy, capital in an amount equal to US $2,000,000 in exchange for shares of
Series A-3 Stock (the “Second PICO Contribution”). For the avoidance of doubt,
it is agreed that the amount of the Second PICO Contribution shall be determined
as of the Closing Date, though PICO shall not be required to make such
contribution until the Second Contribution Date.
               (d) On or before the Second Contribution Date, Exegy shall cause
to be contributed to Exegy, capital in an amount equal to US $2,000,000 in
exchange for shares of Series A-2 Preferred Stock of Exegy (the “Second Exegy
Contribution”). For the avoidance of doubt, it is agreed that the amount of the
Second Exegy Contribution shall be determined as of the Closing Date, though
Exegy shall not be required to make such contribution until the Second
Contribution Date.
               (e) For purposes of calculating the dollar amounts of the Initial
PICO Contribution and the Initial Exegy Contribution, the term “Minimum Cash”
means the greater of: (1) $3 million unrestricted cash and marketable
securities; or (2) the sum of $3 million of unrestricted cash and marketable
securities plus the sum of any excess of Current Liabilities over Current
Assets.

-31-



--------------------------------------------------------------------------------



 



               (f) To the extent that any accounts receivable due from MarketXS
and not included in the definition of Current Assets for purposes of calculating
Minimum Cash are received by HyperFeed (or its successor, following consummation
of the Going-Private Transaction), then Exegy shall return to PICO an equivalent
amount of any capital contribution made by PICO pursuant to this Section 7.11.
               (g) Notwithstanding the foregoing, Exegy acknowledges and agrees
that it is the intention of the parties that the A-3 Stock held by PICO
following the capital contributions contemplated by this Section 7.11 shall
continue, together with shares of Exegy common stock issuable upon exercise of
(i) Employee Options, (ii) PICO Warrants and (iii) Equalization Options, to
represent 50% of the total common stock of Exegy on a fully-diluted basis
regardless of the source of the Initial Exegy Contribution or the Second Exegy
Contribution.
               (h) Exegy and PICO intend that the transactions contemplated by
this agreement be reported as a Section 351 transaction, and all tax reporting
shall be prepared consistent with this intent.
          Section 7.12. Going-Private Transaction. As soon as practicable
following the Closing, Exegy and HyperFeed shall take all reasonable actions
necessary to cause HyperFeed to be merged with and into Exegy in accordance with
Section 253 of the Delaware General Corporation Law and other applicable laws
(the “Going-Private Transaction”). Exegy shall cause HyperFeed to prepare and
file with the SEC a new or amended Schedule 13E-3 and Schedule 14C as required
by applicable law so as to effect the Going-Private Transaction. Subject to
PICO’s prior approval, PICO will be directly responsible for paying all costs
and expenses associated with the Going-Private Transaction, including without
limitation, the aggregate purchase price for shares of common stock of HyperFeed
not owned by Exegy (the “Buyout Amount”), accounting fees, attorney’s fees,
filing fees, the cost of any fairness opinion, printing costs and litigation
costs. For all purposes under this Agreement, the parties acknowledge and agree
that: (a) PICO’s contribution to Exegy to fund any Buyout Amount will be an
additional paid in capital contribution with respect to its 50% equity interest
in Exegy and will not increase such equity interest; and (b) the subsequent
merger of Hyperfeed into Exegy will constitute a Section 332 liquidation.
          Section 7.13. Termination of Merger Agreement. Exegy, HyperFeed and
HyperFeed Acquisition Holdings, Inc. acknowledge and agree that the Merger
Agreement is hereby superseded and terminated without liability of any party
thereto and the terms of such Merger Agreement shall be of no further force or
effect as of the date of execution of this Agreement.
          Section 7.14. Investor Rights Agreement. The parties hereto
acknowledge and agree that at Closing, PICO shall be made a party to the Exegy
Incorporated Amended and Restated Investor Rights Agreement dated February 23,
2005 (the “Investor Rights Agrement”), and PICO and Exegy shall execute and
deliver at Closing a mutually acceptable writing confirming such joinder
together with such other appropriate and mutually acceptable changes to the
Investor Rights Agreement.

-32-



--------------------------------------------------------------------------------



 



          Section 7.15. Conversion of HyperFeed Debt. On or before Closing, PICO
shall convert the HyperFeed Debt into shares of HyperFeed common stock in
accordance with the current terms of the instruments evidencing the HyperFeed
Debt and the HyperFeed Debt shall be terminated and cancelled in accordance with
its terms.
ARTICLE VIII
CONDITIONS TO CLOSE
          Section 8.1. Conditions to the Obligations of Each Party. The
respective obligations of each of the parties hereto to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver by all such parties pursuant to Section 11.2 hereof on or prior to the
Closing Date of the following conditions:
               (a) Regulatory Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Entity the failure of which to obtain would have a
HyperFeed Material Adverse Effect or an Exegy Material Adverse Effect, shall
have been filed, occurred or been obtained; and
               (b) No Injunctions or Restraints; Illegality. No Laws shall have
been adopted or promulgated, and no temporary restraining order, preliminary or
permanent injunction or other order issued by a court or other Governmental
Entity of competent jurisdiction shall be in effect, (i) having the effect of
making the transactions contemplated hereby illegal or otherwise prohibiting,
enjoining or restraining consummation of the transactions contemplated hereby or
(ii) which otherwise would reasonably be expected to cause the consummation of
the transactions contemplated by this Agreement to have an Exegy Material
Adverse Effect or a HyperFeed Material Adverse Effect.
          Section 8.2. Conditions to the Obligations of Exegy. The obligations
of Exegy to consummate the transactions contemplated by this Agreement are
subject to the satisfaction, or waiver by Exegy pursuant to Section 11.2 hereof,
on or prior to the Closing Date, of the following further conditions:
               (a) Representations and Covenants of PICO. (i) PICO shall have
performed in all material respects all of its obligations hereunder required to
be performed by it at or prior to the Closing; (ii) except for changes
contemplated by this Agreement or as a result of the transactions contemplated
hereby, the representations and warranties of PICO in this Agreement that are
qualified as to materiality or PICO Material Adverse Effect shall be accurate,
and any such representations and warranties that are not so qualified shall be
accurate, in all material respects, as of the date of this Agreement and as of
the Closing Date (except in each case for representations and warranties that
address matters only as of a specific date, in which case such representations
and warranties qualified as to materiality or PICO Material Adverse Effect shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date); and (iii) Exegy shall have
received a certificate signed by the Chief Executive Officer or Chief Financial
Officer of PICO to the foregoing effect.

-33-



--------------------------------------------------------------------------------



 



               (b) Representations and Covenants of HyperFeed. (i) HyperFeed
shall have performed in all material respects all of its obligations hereunder
required to be performed by it at or prior to the Closing; (ii) except for
changes contemplated by this Agreement or as a result of the transactions
contemplated hereby, the representations and warranties of HyperFeed in this
Agreement that are qualified as to materiality or HyperFeed Material Adverse
Effect shall be accurate, and any such representations and warranties that are
not so qualified shall be accurate, in all material respects, as of the date of
this Agreement and as of the Closing Date (except in each case for
representations and warranties that address matters only as of a specific date,
in which case such representations and warranties qualified as to materiality or
HyperFeed Material Adverse Effect shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date); and (iii) Exegy shall have received a certificate signed by the
Chief Executive Officer or Chief Financial Officer of HyperFeed to the foregoing
effect.
               (c) No Material Adverse Effect. There shall have occurred no
HyperFeed Material Adverse Effect from the date hereof through the Closing Date.
               (d) Conversion of Debt. The outstanding debt and obligations of
HyperFeed to PICO listed on Exhibit A (the “HyperFeed Debt”) hereto shall have
been converted to HyperFeed Common Stock in accordance with the current terms of
the instruments evidencing the HyperFeed Debt and the HyperFeed Debt shall have
been terminated and cancelled in accordance with its terms.
               (e) Indemnification Agreement. PICO shall have executed and
delivered to Exegy an Indemnification Agreement in substantially the form of
Exhibit B hereto (the “Indemnification Agreement”).
          Section 8.3. Conditions to the Obligations of PICO. The obligations of
PICO to consummate the transactions contemplated by this Agreement are subject
to the satisfaction, or waiver by HyperFeed pursuant to Section 11.2 hereof, on
or prior to the Closing Date, of the following further conditions:
               (a) Representations and Covenants. (i) Exegy shall have performed
in all material respects all of its obligations hereunder required to be
performed by it at or prior to the Closing and (ii) except for changes
contemplated by this Agreement or as a result of the transactions contemplated
hereby, the representations and warranties of Exegy in this Agreement that are
qualified as to materiality or Exegy Material Adverse Effect shall be accurate,
and any such representations and warranties that are not so qualified shall be
accurate, in all material respects, as of the date of this Agreement and as of
the Closing Date (except for representations and warranties which address
matters only as of a specific date, in which case such representations and
warranties qualified as to materiality or Exegy Material Adverse Effect shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date); and (iii) PICO shall have
received a certificate signed by the Chief Executive Officer or Chief Financial
Officer of Exegy to the foregoing effect.
               (b) No Material Adverse Effect. There shall have occurred no
Exegy Material Adverse Effect from the date hereof through the Closing Date.

-34-



--------------------------------------------------------------------------------



 



               (c) Certificate of Incorporation. Exegy shall have duly filed
with the Delaware Secretary of State, the Third Amended and Restated Certificate
of Incorporation in the form attached hereto as Exhibit C (the “Certificate of
Incorporation”).
               (d) Warrants. PICO shall have delivered to PICO the PICO
Warrants.
ARTICLE IX
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
          Section 9.1. No Survival of Representations and Warranties. The
representations and warranties of the parties contained in this Agreement will
expire on the Closing Date. The foregoing shall only apply to Article IV,
Article V, and Article VI, and shall specifically not apply, without limitation,
to the covenants contained in Article VII or the representations and warranty of
Exegy contained in Section 2.2.
ARTICLE X
TERMINATION
          Section 10.1. Termination. This Agreement may be terminated at any
time prior Closing:
               (a) by mutual written agreement of the parties hereto;
               (b) by either Exegy, on one hand, or PICO, on the other hand, if:
                    (i) the Closing shall not have occurred on or before
October 31, 2006 (the “Expiration Date”); provided, however, that the right to
terminate this Agreement under this Section 10.1(b)(i) shall not be available to
any party whose breach of any provision of this Agreement has resulted in the
failure of the Closing to occur on or before the Expiration Date; or
                    (ii) there shall be any Law that makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited or
any judgment, injunction, order or decree of any Governmental Entity having
competent jurisdiction enjoining the parties hereto from consummating the
transactions contemplated by this Agreement is entered and such judgment,
injunction, judgment or order shall have become final and nonappealable and,
prior to such termination, the parties shall have used their reasonable best
efforts to resist, resolve or lift, as applicable, such law, regulation,
judgment, injunction, order or decree.
               (c) by Exegy, if a breach on the part of PICO of any
representation, warranty, covenant or agreement set forth in this Agreement
shall have occurred that would cause the conditions set forth in Section 8.2(a)
not to be satisfied, and such conditions shall be incapable of being satisfied
by the Expiration Date;
               (d) by PICO, if a breach on the part of Exegy of any
representation, warranty, covenant or agreement set forth in this Agreement
shall have occurred that would

-35-



--------------------------------------------------------------------------------



 



cause the conditions set forth in Section 8.3(a) not to be satisfied, and such
conditions shall be incapable of being satisfied by the Expiration Date; or
               (e) automatically, if the transactions contemplated herein are
enjoined by a court of competent jurisdiction for a period extending beyond
90 days.
          Section 10.2. Effect of Termination. If this Agreement is terminated
pursuant to Section 10.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of any party hereto, or their
respective officers or directors, if applicable, except with respect to the
provisions of Sections 7.7, 11.1, 11.4, 11.5, 11.6, 11.7, 11.9 and 11.10 of this
Agreement which provisions shall remain in full force and effect and survive any
termination of this Agreement. The Confidentiality Agreement shall survive
termination of this Agreement.
ARTICLE XI
MISCELLANEOUS
          Section 11.1. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, in each
case, if on a Business Day, and otherwise on the next Business Day, (b) on the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid, or (c) the second
Business Day if delivered by nationally recognized overnight courier. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

-36-



--------------------------------------------------------------------------------



 



if to Exegy to:
Exegy Incorporated
3668 S. Geyer Road, Suite 300
St. Louis, Missouri 63127
Attention: J. J. Stupp
with a copy to:
Stinson Morris Hecker LLP
100 South Fourth Street, Suite 700
St. Louis, Missouri 63102
Attention: John Finger
if to PICO to:
Pico Holdings, Inc.
875 Prospect Street
La Jolla, CA 92037
Attention: James F. Mosier
with a copy to:
Pepper Hamilton LLP
One Mellon Center
500 Grant Street, 50th Floor
Pittsburgh, PA 15219
Attention: Damian C. Georgino
If to HyperFeed to:
HyperFeed Technologies, Inc.
300 South Wacker Drive, Suite 300
Chicago, Illinois 60606
Attention: Gemma Lahera
          Section 11.2. Amendments; No Waivers.
               (a) Any provision of this Agreement may be amended or waived
prior to the Closing if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the parties hereto or in the
case of a waiver, by the party against whom the waiver is to be effective;
except any condition which, if not satisfied, would result in the violation of
any Law or applicable governmental regulation, which violation would have a
HyperFeed Material Adverse Effect or an Exegy Material Adverse Effect.

-37-



--------------------------------------------------------------------------------



 



               (b) No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
          Section 11.3. Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other party, and any attempt to make
any such assignment without such consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
          Section 11.4. Governing Law. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Delaware
without regard to any principles of Delaware conflicts or choice of law.
          Section 11.5. Counterparts; Effectiveness. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.
          Section 11.6. No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and, with the
exception of those officers and directors identified in Section 7.11 of this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
          Section 11.7. Interpretation. When a reference is made in this
Agreement to Sections, Exhibits or Schedules, such reference shall be to a
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”
          Section 11.8. Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.
          Section 11.9. Entire Agreement. This Agreement (together with the PICO
Disclosure Schedule, the HyperFeed Disclosure Schedule, the Exegy Disclosure
Schedule, and the Exhibits and Schedules hereto), and the Confidentiality
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior

-38-



--------------------------------------------------------------------------------



 



agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof.
          Section 11.10. Severability. If any term, provision, covenant or
restriction set forth in this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth in this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not deemed by a party (acting reasonably and in good
faith) to be materially adverse to that party. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in order that the
transactions contemplated hereby may be consummated as originally contemplated
to the fullest extent possible.
[Remainder of this page left intentionally blank]

-39-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  EXEGY INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                PICO HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HYPERFEED TECHNOLOGIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Solely for purposes of Section 7.13 hereof:    
 
        HYPERFEED ACQUISITION HOLDINGS, INC.    
 
       
By:
       
Name:
 
 
   
 
       
Title:
       
 
       

-40-



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
          “Affiliate” means, with respect to any Person, any other Person,
directly or indirectly, controlling, controlled by, or under common control
with, such Person. For purposes of this definition, the term “control”
(including the correlative terms “controlling”, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, or partnership or other
ownership interests, by contract, or otherwise.
          “Business Day” means any day other than a Saturday, Sunday or one on
which banks are authorized or required by Law to close in the State of Missouri.
          “Closing Balance Sheet” means the consolidated balance sheet of the
applicable entity as of the close of business on August 31, 2006, prepared in
accordance with GAAP consistently applied.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Copyrights” mean all copyrightable works in both published works and
unpublished works registered and unregistered, including, without limitation,
any software.
          “Current Assets” means the current assets set forth on the appropriate
entity’s Closing Balance Sheet; provided, however, that in the case of
HyperFeed, Current Assets shall not include any accounts receivable from
MarketXS.
          “Current Liabilities” means the current liabilities set forth on the
appropriate entities Closing Balance Sheet, provided, however, that in the case
of HyperFeed, Current Liabilities shall not include: (x) any principal and
interest due under the promissory note identified on Exhibit A to the Agreement,
to the extent such obligations have, prior to the Closing Date, been converted
to equity as contemplated by Section 7.2(c) of the Agreement, (y) unearned
revenue, or (z) any amounts due to Telerate under the Reuters TRS license
agreement.
          “Environmental Laws” means any federal, state, local and foreign
statutes, laws (including, without limitation, common law), judicial decisions,
regulations, ordinances, rules, judgments, orders, codes, injunctions, permits
or governmental agreements relating to human health and safety, the environment
or to pollutants, contaminants, wastes, or chemicals, hazardous substances,
hazardous materials or hazardous wastes as any of those terms is regulated or
defined by Environmental Laws.
          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Exegy Balance Sheet” means Exegy’s audited balance sheet dated
December 31, 2005.

-41-



--------------------------------------------------------------------------------



 



          “Exegy Common Stock” means the Exegy common stock, par value $.001 per
share.
          “Exegy Disclosure Schedule” means the schedule delivered to PICO by
Exegy pursuant to Article VI hereof containing exceptions to the representations
and warranties of Exegy set forth in such Article VI.
          “Exegy Preferred Stock” means, collectively, the Exegy Series A
Preferred Stock and Exegy Series A-2 Preferred Stock.
          “GAAP” means generally accepted U.S. accounting principals, and when
applied to HyperFeed, as interpreted and applied by the SEC.
          “Governmental Entity” means any U.S. federal, state or local
governmental authority, any transgovernmental authority or any court, tribunal,
administrative or regulatory agency or commission or other governmental
authority, agency, instrumentality, or other public body, domestic or foreign.
          “HyperFeed Balance Sheet” means HyperFeed’s audited balance sheet
dated December 31, 2005.
          “HyperFeed Common Stock” means the common stock of HyperFeed, par
value $.001 per share.
          “HyperFeed Disclosure Schedule” means the Schedule delivered to Exegy
by HyperFeed pursuant to Article V hereof containing exceptions to the
representations and warranties of HyperFeed set forth in such Article V.
          “HyperFeed Preferred Stock” means, collectively, the Series A and
Series B, 5% convertible Preferred Stock, par value $.001 per share of
HyperFeed.
          “HyperFeed SEC Documents” means (i) all forms, reports, and documents
required to be filed by HyperFeed with the SEC Under the Securities Act or the
Exchange Act filed since December 31, 2003, and (ii) all other reports, filings,
registration statements and other documents filed by HyperFeed with the SEC
under the Exchange Act or the Securities Act filed since December 31, 2003.
          “Knowledge” means, with respect to the matter in question, the actual
knowledge, if any of (i) in the case of Exegy, the executive officers and
directors of Exegy, (ii) in the case of HyperFeed, the executive officers and
directors of HyperFeed, and (iii) in the case of PICO, the executive officers
and directors of PICO.
          “Law” means any federal, state, local, municipal, foreign,
international, multinational, or other judicial or administrative order,
judgment, decree, constitution, statute, rule, regulation, treaty, ordinance or
principle of common law.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
other than (i) Liens for

-42-



--------------------------------------------------------------------------------



 



current taxes and assessments not yet due and payable, (ii) inchoate mechanic
and materialmen’s Liens for construction in progress, (iii) workmen’s,
repairmen’s, warehousemen’s, and carrier’s and other similar Liens arising in
the ordinary course of business, and (v) other Liens incurred in the ordinary
course of the party’s business.
          “Marks” mean all fictional business names, trading names, registered
and unregistered trademarks, service marks, and applications therefor as well as
the goodwill of the business associated therewith.
          “Material Adverse Effect” means an event, change, or occurrence which,
individually or together with any other event, change, or occurrence, has a
material adverse effect on (i) the financial condition, business, or results of
operations of a Person and its Subsidiaries, taken as a whole, or (ii) the
ability of such Person to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement; provided, however,
that a Material Adverse Effect shall not include (a) changes in Laws of general
application, or interpretations thereof by Governmental Entities, (b) changes in
or relating to U.S. or global economic or industrial conditions or U.S. or
global financial markets or conditions, (c) changes in U.S. GAAP or regulatory
accounting principles generally applicable to the business of such Person, (d)
actions or omissions of a party hereto (or its Subsidiaries) taken with the
prior informed written consent of the other party hereto in accordance with this
Agreement and in contemplation of the transactions contemplated by this
Agreement, and (e) compliance with the provisions of this Agreement on the
operating performance of HyperFeed or Exegy. Exegy Material Adverse Effect”
means a Material Adverse Effect in respect of Exegy, “PICO Material Adverse
Effect” means a Material Adverse Effect in respect of PICO and “HyperFeed
Material Adverse Effect” means a Material Adverse Effect in respect of
HyperFeed.
          “Patents” mean all patents, patent applications, and inventions and
discoveries that may be patentable.
          “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including any Governmental Entity.
          “PICO Disclosure Schedule” means the schedule delivered to Exegy by
HyperFeed pursuant to Article IV hereof containing exceptions to the
representations and warranties of HyperFeed set forth in such Article IV.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Subsidiary” means, with respect to any Person, all those
corporations, associations, or other entities of which such Person owns or
controls 50% or more of the outstanding equity or voting securities either
directly or through an unbroken chain of entities as to each of which 50% or
more of the outstanding equity or voting securities is owned directly or
indirectly by its parent. “Exegy Subsidiary” means a Subsidiary of Exegy, and
“HyperFeed Subsidiary” means a Subsidiary of HyperFeed.

-43-



--------------------------------------------------------------------------------



 



          “Tax” or “Taxes” means any federal, state, county, local or foreign
taxes (including withholding, payroll, employment, unemployment and social
security taxes), charges, levies, imposts, duties, other assessments or similar
charges of any kind whatsoever, including any interest, penalties and addition
imposed thereon or with respect thereto.
          “Trade Secrets” mean trade secrets (such as customer information,
technical and non-technical data, a formula, pattern, compilation, program,
device, method, technique, drawing, process) and other confidential and
proprietary information concerning the products, processes, or services of a
Person, including but not limited to: computer programs; unpatented or
unpatentable inventions; ideas, discoveries or improvements; know-how,
procedures, methodologies, machines, lectures, manuals, reports, illustrations,
plans, designs, proposals, programming aids, flow charts, algorithms,
schematics; marketing, manufacturing, or organizational research and development
results and plans, business and strategic plans; sales forecasts and plans;
personnel information, including the identity of employees of such Person, their
responsibilities, competence, abilities, and compensation; pricing and financial
information; current and prospective customer lists and information on customers
or their employees; information concerning purchases of major equipment or
property; and information about potential mergers or acquisitions.
          In addition to the definitions set forth above, each of the following
terms is defined in the Section set forth opposite such term:

      TERMS   SECTIONS
A-3 Stock
  Recitals
Agreement
  Preamble
 
   
Buyout Amount
  7.12
 
   
Certificate of Incorporation
  8.3(c)
 
   
Closing
  3.1
 
   
Closing Date
  3.1
 
   
Confidentiality Agreement
  7.5(a)
 
   
Employee Options
  2.3
 
   
ERISA
  5.7(a)
 
   
ERISA Affiliate
  5.7(a) and 6.12(a)
 
   
Equalization Options
  2.4
 
   
Exegy
  Preamble

-44-



--------------------------------------------------------------------------------



 



      TERMS   SECTIONS
Exegy Employee Plans
  6.12(a)
 
   
Exegy Financial Statements
  6.9(a)
 
   
Exegy Intellectual Property
  6.15(b)
 
   
Exegy Returns
  6.11(a)
 
   
Exegy Securities
  6.7(b)
 
   
Expiration Date
  10.1(b)(i)
 
   
Going-Private Transaction
  7.12
 
   
HyperFeed
  Preamble
 
   
HyperFeed Debt
  8.2(d)
 
   
HyperFeed Employee Plans
  5.7(a)
 
   
HyperFeed Financial Statements
  5.15(a)
 
   
HyperFeed Intellectual Property
  5.10(b)
 
   
HyperFeed Returns
  5.6(a)
 
   
HyperFeed Shares
  2.1
 
   
Indemnification Agreement
  8.2(d)
 
   
Initial Exegy Contribution
  7.11(b)
 
   
Initial PICO Contribution
  6.11(a)
 
   
Investor Rights Agreement
  7.14
 
   
Merger Agreement
  Recitals
 
   
Minimum Cash
  7.11(e)
 
   
Multiemployer Plan
  5.7(b)
 
   
PICO
  Preamble
 
   
PICO Warrants
  2.4
 
   

-45-



--------------------------------------------------------------------------------



 



      TERMS   SECTIONS
Plan
  2.3
Retirement Plan
  5.7(b)
 
   
Second Contribution Date
  7.11(c)
 
   
Second Exegy Contribution
  7.11(d)
 
   
Second PICO Contribution
  7.11(c)

-46-



--------------------------------------------------------------------------------



 



Exhibit A
HyperFeed Debt
     Secured Convertible Promissory Note in favor of PICO Holdings, Inc. in the
principal amount of $10,000,000, dated March 30, 2006.

-47-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF INDEMNIFICATION AGREEMENT
[See attached]

-48-



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
          THIS INDEMNIFICATION AGREEMENT (this “Agreement”), is dated as of
                    , 2006 by and between PICO Holdings, Inc., a California
corporation (“PICO”), and Exegy Incorporated, a Delaware corporation (“Exegy”).
WITNESSETH:
          WHEREAS, PICO is the majority stockholder of HyperFeed Technologies,
Inc. (“HyperFeed”); and
               WHEREAS, PICO and Exegy have entered into that certain
Contribution Agreement dated August ___, 2006 (the “Contribution Agreement”),
whereby, subject to the terms and conditions set forth therein, PICO has agreed
to contribute its shares of HyperFeed Common Stock to Exegy and Exegy has agreed
to issue to PICO shares of Exegy’s Series A-3 Preferred Stock (the “Exchange
Transaction”); and
          WHEREAS, the terms of the Contribution Agreement require Exegy to
effect a merger of HyperFeed with and into Exegy as soon as practicable
following the consummation of the Exchange Transaction, thereby triggering a
going private transaction governed by Rule 13e-3 under the U.S. Securities
Exchange Act of 1934, as amended (the “Going Private Transaction”); and
          WHEREAS, as a condition to Exegy’s consummation of the Exchange
Transaction, PICO has agreed to indemnify Exegy, its affiliates and their
respective directors, officers, employees and representatives (each an
“Indemnified Party” and, collectively, the “Indemnified Parties”) for certain
losses incurred by the Indemnified Parties as more particularly described
herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
premises, covenants and agreements contained in this Agreement, the parties,
intending to be legally bound, hereby agree as follows:
          1. Indemnification.
               (a) Subject to the limitations contained herein, PICO shall
indemnify, defend and hold harmless the Indemnified Parties against any
liability, claims, actions, causes of action, penalties, fines, damages,
judgments, or losses (“Losses”), incurred directly or indirectly by any
Indemnified Party as a result of any third party claim made in connection with
the Going Private Transaction.
               (b) Without reference to the Limitations of Section 2 hereof,
PICO shall indemnify, defend and hold harmless the Indemnified Parties against
any Losses incurred directly or indirectly by any Indemnified Party arising from
or related to the Reuters TRS license agreement; except to the extent that such
Losses are caused by the willful misconduct or gross negligence of such
Indemnified Party.

-49-



--------------------------------------------------------------------------------



 



          2. Limitation of Indemnification.
               (a) The Indemnified Parties shall not be entitled to recover from
PICO any Losses unless and until the amount of such Losses theretofore incurred
by the Indemnified Parties exceeds $50,000 (the “Losses Threshold”), and then
only for such Losses in excess of the Losses Threshold.
               (b) The maximum aggregate liability obligation of PICO to the
Indemnified Parties for Losses (including liabilities of PICO) pursuant to this
Section 2 shall not exceed $200,000 (the “Losses Cap”).
               (c) Notwithstanding the previous provisions of this Section 2,
Losses described in Section 1(b) hereof, shall be excluded for purposes of
determining whether the Losses Threshold or Losses Cap has been reached and
shall not be subject to the Losses Cap.
          3. Exclusive Remedy. The parties hereto acknowledge and agree that the
sole and exclusive remedy for any and all claims for Losses relating to the
Going Private Transaction will be indemnification in accordance with this
Agreement. In furtherance of the foregoing, the parties hereto hereby waive, to
the fullest extent permitted by applicable law, any and all other rights,
claims, and causes of action (including rights of contribution, if any) that may
be based upon, arise out of, or relate to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any tort or breach of
contract claim or cause of action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), known or unknown, foreseen or
unforeseen, which exist or may arise in the future, that it may have against the
other arising under or based upon any law (including any such law under or
relating to environmental matters), common law, or otherwise. Notwithstanding
the preceding provisions of this Section 3, the parties hereto acknowledge that
the obligation under Section 7.12 of the Contribution Agreement is a funding
obligation and the obligation under this Section 3 is an indemnification
obligation, therefore, this Section 3 does not amend or modify Section 7.12 of
the Contribution Agreement.
          4. No Third Party Beneficiaries. Except for the Indemnified Parties
and their heirs, personal representatives, successors and assigns, and as is
otherwise expressly provided in this Agreement, this Agreement is not intended
to, and does not, create any rights in or confer any benefits upon anyone other
than the parties hereto.
          5. Entire Agreement; Amendment. This Agreement (together with the
Contribution Agreement) constitutes the entire agreement among the parties and
supersedes all prior agreements and understandings, whether written or oral,
with respect to the subject matter hereof. None of the terms and provisions
contained in this Agreement can be changed without a writing signed by all
parties hereto.
          6. No Waiver of Rights. No waiver of any rights of any of the parties
under this Agreement shall be effective unless it is in writing and executed by
a duly authorized representative of the party against whom enforcement of any
such waiver is sought. No failure or delay on the part of any party in the
exercise of any power or right under this Agreement shall

-50-



--------------------------------------------------------------------------------



 



operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right. The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach under this Agreement.
          7. Section and Paragraph Titles. The section and paragraph titles used
in this Agreement are for convenience only and are not intended to define or
limit the contents or substance of any such section or paragraph.
          8. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of the parties to this Agreement and their respective heirs,
personal representatives, successors and assigns.
          9. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.
          10. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or such provision, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          11. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY MAY
LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT.
          12. Governing Law. This Agreement shall be governed and construed as
to its validity, interpretation and effect by the laws of the State of Delaware
without regard to any principles of conflicts or choice of law.
[Remainder of this page left intentionally blank]

-51-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto, by their respective offices as
duly authorized, have caused this Indemnification Agreement to be duly executed
as of the date first above written.

                  EXEGY INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                PICO HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

-52-



--------------------------------------------------------------------------------



 



Exhibit C
Certificate of Incorporation
[See attached]

-53-



--------------------------------------------------------------------------------



 



Exhibit C
THIRD AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
EXEGY INCORPORATED
     Exegy Incorporated, a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the “Company”)
does hereby certify as of this ___ day of September, 2006:
     ONE: The date of filing the original Certificate of Incorporation of this
company with the Secretary of State of the State of Delaware (the “Secretary”)
was April 1, 2003 (the “Original Certificate”). The Original Certificate was
amended and restated by the Amended and Restated Certificates of Incorporation
filed with the Secretary on June 27, 2003, as amended by the Certificate of
Amendment filed with the Secretary on June 9, 2004 (the “First Amended
Certificate”). The First Amended Certificate was subsequently amended and
restated by the Second Amended and Restated certificate of Incorporation filed
with the Secretary on February 23, 2005, as amended by the Certificate of
Amendment filed with the Secretary on January 16, 2006 (the “Second Amended
Certificate”).
     TWO: The Second Amended Certificate is hereby amended and restated to read
as follows:
I.
     The name of this company is Exegy Incorporated (the “Company” or the
“Corporation”).
II.
     The address of the registered office of this Company in the State of
Delaware is 1209 Orange Street, City of Wilmington, County of New Castle, State
of Delaware 19801, and the name of the registered agent of this Corporation in
the State of Delaware at such address if The Corporation Trust Company.
III.
     The purpose of the Company is to engage in any lawful act or activity for
which a corporation may be organized under the Delaware General Corporation Law
(“DGCL”).
IV.
     A. The Company is authorized to issue two classes of stock to be
designated, respectively, “Common Stock” and “Preferred Stock.” The total number
of shares which the Company is authorized to issue is
                                                            
(                    ) shares,
                                                            
(                    ) shares of which shall be Common Stock (the “Common
Stock”) and                                                             
(                    ) shares of which shall be

1



--------------------------------------------------------------------------------



 



Preferred Stock (the “Preferred Stock”). The Preferred Stock shall have a par
value of one tenth of one cent ($0.001) per share and the Common Stock shall
have a par value of one tenth of one cent ($0.001) per share.
     B. The number of authorized shares of Common Stock may be increased or
decreased (but not below the number of shares of Common Stock then outstanding)
by the affirmative vote of the holders of a majority of the outstanding shares
of capital stock of the Company (voting together on an as-if-converted basis).
     C.                                          (                    ) of the
authorized shares of Preferred Stock are hereby designated “Series A Preferred
Stock”,                                                             
(                    ) of the authorized shares are hereby designated
“Series A-2 Preferred Stock”, and                                         
(                    ) of the authorized shares are hereby designated
“Series A-3 Preferred Stock” (together with the Series A Preferred Stock and the
Series A-2 Preferred Stock, the “Series Preferred Stock”).
     D. The rights, preferences, privileges, restrictions and other matters
relating to the Series Preferred Stock are as follows:
          1. Dividend Rights.
               (a) The “Original Issue Price” of a share of Series Preferred
Stock shall be as determined by the Company’s Board of Directors (the “Board”)
on the date of issuance of each such share of Series Preferred Stock, and shall
be adjusted from time to time, as determined by the Board, solely to reflect any
stock dividends, combinations, splits, recapitalizations and the like affecting
such share of Series Preferred Stock after the filing date hereof.
               (b) The Company shall not pay or declare any dividend, whether in
cash or property, or make any other distribution on the Common Stock or the
Series Preferred Stock, or purchase, redeem or otherwise acquire for value any
shares of the Common Stock or the Series Preferred Stock, except for:
                    (i) acquisitions of Common Stock by the Company pursuant to
agreements that permit the Company to repurchase such shares at cost (or the
lesser of cost and fair market value) upon termination of services to the
Company; or
                    (ii) acquisitions of Common Stock or Series Preferred Stock
in exercise of the Company’s right of first refusal to repurchase such shares.
               (c) The provisions of Section 1(b) shall not apply to a dividend
payable in Common Stock in respect of the Common Stock, or any repurchase of any
outstanding securities of the Company that is approved by the Board.
          2. Voting Rights.
               (a) General Rights. Each holder of shares of the Series Preferred
Stock shall be entitled to the number of votes equal to the number of shares of
Common Stock

2



--------------------------------------------------------------------------------



 



into which such shares of Series Preferred Stock could be converted (pursuant to
Section 5 hereof) immediately after the close of business on the record date
fixed for such meeting or the effective date of such written consent and shall
have voting rights and powers equal to the voting rights and powers of the
Common Stock and shall be entitled to notice of any stockholders’ meeting in
accordance with the Bylaws of the Company. Except as otherwise provided herein
or as required by law, the Series Preferred Stock shall vote together with the
Common Stock at any annual or special meeting of the stockholders and not as a
separate class, and may act by written consent in the same manner as the Common
Stock.
               (b) Election of Board of Directors.
                    (i) The Board shall consist of four (4) directors.
                    (ii) The holders of Common Stock, Series A Preferred Stock
and Series A-2 Preferred Stock, voting together as a single class on an
as-converted basis, shall be entitled to elect two (2) members of the Board at
each meeting or pursuant to each consent of the Company’s stockholders for the
election of directors, and to remove from office such directors and to fill any
vacancy caused by the resignation, death or removal of such directors;
                    (iii) for so long as at least one million (1,000,000) shares
of Series A-3 Preferred Stock remain outstanding (subject to adjustment for any
stock split, reverse stock split or similar event affecting the Series A-3
Preferred Stock after the filing date hereof) the holders of the Series A-3
Preferred Stock, voting together as a single class on an as-converted basis,
shall be entitled to elect two (2) members of the Board at each meeting or
pursuant to each consent of the Company’s stockholders for the election of
directors, and to remove from office such directors and to fill any vacancy
caused by the resignation, death or removal of such directors; and
                    (iv) the holders of Common Stock and Series Preferred Stock,
voting together as a single class on an as-if-converted basis, shall be entitled
to elect all remaining members of the Board at each meeting or pursuant to each
consent of the Company’s stockholders for the election of directors, and to
remove from office such directors and to fill any vacancy caused by the
resignation, death or removal of such directors.
               (c) Series A-3 Preferred Stock Protective Provisions. The Company
shall not, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without (in addition to any other vote
required by law or the Certificate of Incorporation) the written consent or
affirmative vote of the holders of at least a majority of the then outstanding
shares of Series A-3 Preferred Stock, given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as a class:
                    (i) at any time prior to the Third Anniversary Date (as
defined in Section 5(i), issue any shares of capital stock of the Company or
take any other action that would dilute the ownership interest of the holders of
the Series A-3 Preferred Stock below 50% of the outstanding stock on an
as-converted basis;
                    (ii) increase or decrease the authorized number of directors
constituting the Board of Directors set forth herein; or

3



--------------------------------------------------------------------------------



 



                    (iii) take any action which would result in the taxation of
holder of Series A-3 Preferred Stock under Section 305 of the Internal Revenue
Code of 1986, as amended.
          3. Liquidation Rights.
               (a) Upon any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary (a “Liquidation Event”), before any
distribution or payment shall be made to the holders of any Common Stock, the
holders of Series Preferred Stock shall be entitled to be paid out of the assets
of the Company legally available for distribution, or the consideration received
in such transaction, for each share of Series Preferred Stock held by them, an
amount per such share of Series Preferred Stock equal to the applicable Original
Issue Price (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares after the filing date
hereof). If, upon any such liquidation, dissolution, or winding up, the assets
of the Company (or the consideration received in such transaction) shall be
insufficient to make payment in full to all holders of Series Preferred Stock of
the liquidation preference set forth in this Section 3(a), then such assets (or
consideration) shall be distributed among the holders of Series Preferred Stock
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
               (b) After the payment of the full liquidation preference of the
Series Preferred Stock as set forth in Section 3(a) above, the remaining assets
of the Company legally available for distribution (or the consideration received
in such transaction), if any, shall be distributed ratably to all holders of the
Company’s Common Stock, and the holders of Series Preferred Stock, for the
purpose of this Section 3(b), shall be treated as if their shares of
Series Preferred Stock had been converted into shares of Common Stock in
accordance with Section 3(c).
               (c) Notwithstanding paragraph (a), solely for purposes of
determining the amount each holder of shares of Series Preferred Stock is
entitled to receive with respect to a Liquidation Event, each series of
Series Preferred Stock shall be treated as if all holders of such series had
converted such holders’ shares of such series into shares of Common Stock
immediately prior to the Liquidation Event if, as a result of an actual
conversion of such series of Series Preferred Stock (including taking into
account the operation of this paragraph (c) with respect to all series of
Series Preferred Stock), holders of such series would receive (with respect to
such series), in the aggregate, an amount greater than the amount that would be
distributed to holders of such series if such holders had not converted such
series of Series Preferred Stock into shares of Common Stock. If holders of any
series are treated as if they had converted shares of Series Preferred Stock
into Common Stock pursuant to this paragraph, then such holders shall not be
entitled to receive any distribution pursuant to Section 3(a) that would
otherwise be made to holders of such series of Series Preferred Stock.
          4. Asset Transfer or Acquisition Rights.
               (a) In the event that the Company is a party to an Acquisition or
Asset Transfer (as hereinafter defined), then each holder of Series Preferred
Stock shall be entitled to receive, for each share of Series Preferred Stock
then held, out of the proceeds of such Acquisition or Asset Transfer, greater of
the amount of cash, securities or other property to

4



--------------------------------------------------------------------------------



 



which such holder would be entitled to receive in a Liquidation Event pursuant
to Sections 3(a) or 3(c) above.
               (b) For the purposes of this Section 4: (i) “Acquisition” shall
mean (A) any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization,
other than any such consolidation, merger or reorganization in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, continue to hold at least fifty percent (50%) of the voting
power of the surviving entity (or if the surviving entity is a wholly-owned
subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (B) any transaction or series of related transactions to
which the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; provided that an Acquisition shall not
include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof; and (ii) “Asset Transfer” shall mean a sale,
lease or other disposition of all or substantially all of the assets of the
Company.
               (c) In any Acquisition or Asset Transfer, if the consideration to
be received is securities of a corporation or other property other than cash,
its value will be deemed its fair market value as determined in good faith by
the Board on the date such determination is made.
          5. Conversion Rights.
               The holders of the Series Preferred Stock shall have the
following rights with respect to the conversion of the Series Preferred Stock
into shares of Common Stock (the “Conversion Rights”):
               (a) Optional Conversion. Subject to and in compliance with the
provisions of this Section 5, any shares of Series Preferred Stock may, at the
option of the holder, be converted at any time into fully-paid and nonassessable
shares of Common Stock. The number of shares of Common Stock to which a holder
of Series Preferred Stock shall be entitled upon conversion shall be the product
obtained by multiplying the applicable “Series Preferred Stock Conversion Rate”
then in effect (determined as provided in Section 5(b) by the number of shares
of the corresponding series of Series Preferred Stock being converted.
               (b) Series Preferred Stock Conversion Rate. The conversion rate
in effect at any time for conversion of each series of Series Preferred Stock
(the “Series Preferred Stock Conversion Rate”) shall be the quotient obtained by
dividing the Original Issue Price of such series of Series Preferred Stock by
the “Series Preferred Stock Conversion Price” of such series of Series Preferred
Stock, calculated as provided in Section 5(c).
               (c) Series Preferred Stock Conversion Price. The conversion price
for each series of Series Preferred Stock shall initially be the Original Issue
Price of such series of Series Preferred Stock (the “Series Preferred Stock
Conversion Price”). Such initial Series Preferred Stock Conversion Price shall
be adjusted from time to time in accordance with this

5



--------------------------------------------------------------------------------



 



Section 5. All references to the Series Preferred Stock Conversion Price herein
shall mean the Series Preferred Stock Conversion Price as so adjusted.
               (d) Mechanics of Conversion. Each holder of Series Preferred
Stock who desires to convert the same into shares of Common Stock pursuant to
this Section 5 shall surrender the certificate or certificates therefor, duly
endorsed, at the office of the Company or any transfer agent for the
Series Preferred Stock, and shall give written notice to the Company at such
office that such holder elects to convert the same. Such notice shall state the
number of shares of Series Preferred Stock being converted. Thereupon, the
Company shall promptly issue and deliver at such office to such holder a
certificate or certificates for the number of shares of Common Stock to which
such holder is entitled and shall promptly pay in cash (at the Common Stock’s
fair market value determined by the Board as of the date of conversion) the
value of any fractional share of Common Stock otherwise issuable to any holder
of Series Preferred Stock. Except as set forth in Section 5(k), such conversion
shall be deemed to have been made at the close of business on the date of such
surrender of the certificates representing the shares of Series Preferred Stock
to be converted, and the person entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock on such date.
               (e) Adjustment for Stock Splits and Combinations. If at any time
or from time to time after the date that the first share of Series A-2 Preferred
Stock is issued (the “A-2 Issuance Date”) the Company effects a subdivision of
the outstanding Common Stock without a corresponding subdivision of the
Series Preferred Stock, each Series Preferred Stock Conversion Price in effect
immediately before that subdivision shall be proportionately decreased.
Conversely, if at any time or from time to time after the A-2 Issuance Date the
Company combines the outstanding shares of Common Stock into a smaller number of
shares without a corresponding combination of the Series Preferred Stock, each
Series Preferred Stock Conversion Price in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
Section 5(e) shall become effective at the close of business on the date the
subdivision or combination becomes effective.
               (f) Adjustment for Common Stock Dividends and Distributions. If
at any time or from time to time after the A-2 Issuance Date the Company pays to
holders of Common Stock a dividend or other distribution in additional shares of
Common Stock without a corresponding dividend or other distribution to holders
of Series Preferred Stock, each Series Preferred Stock Conversion Price that is
then in effect shall be decreased as of the time of such issuance, as provided
below:
                    (i) The Series Preferred Stock Conversion Price shall be
adjusted by multiplying the Series Preferred Stock Conversion Price then in
effect by a fraction equal to:
                         (A) the numerator of which is the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance; and
                         (B) the denominator of which is the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance

6



--------------------------------------------------------------------------------



 



plus the number of shares of Common Stock issuable in payment of such dividend
or distribution;
                    (ii) If the Company fixes a record date to determine which
holders of Common Stock are entitled to receive such dividend or other
distribution, the Series Preferred Stock Conversion Price shall be fixed as of
the close of business on such record date and the number of shares of Common
Stock shall be calculated immediately prior to the close of business on such
record date; and
                    (iii) If such record date is fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Series Preferred Stock Conversion Price shall be recomputed accordingly as
of the close of business on such record date and thereafter the Series Preferred
Stock Conversion Price shall be adjusted pursuant to this Section 5(f) to
reflect the actual payment of such dividend or distribution.
               (g) Adjustment for Reclassification, Exchange, Substitution,
Reorganization, Merger or Consolidation. If at any time or from time to time
after the A-2 Issuance Date, the Common Stock issuable upon the conversion of
the Series Preferred Stock is changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification, merger, consolidation or otherwise (other than an Acquisition
or Asset Transfer as defined in Section 4, a subdivision or combination of
shares or stock dividend provided for elsewhere in this Section 5 or an
adjustment upon achievement of the Performance Targets provided for in Section
5(i)), in any such event each holder of Series Preferred Stock shall then have
the right to convert such stock into the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification,
merger, consolidation or other change by holders of the maximum number of shares
of Common Stock into which such shares of Series Preferred Stock could have been
converted immediately prior to such recapitalization, reclassification, merger,
consolidation or change, all subject to further adjustment as provided herein or
with respect to such other securities or property by the terms thereof. In any
such case, appropriate adjustment shall be made in the application of the
provisions of this Section 5 with respect to the rights of the holders of
Series Preferred Stock after the capital reorganization to the end that the
provisions of this Section 5 (including adjustment of the Series Preferred Stock
Conversion Price then in effect and the number of shares issuable upon
conversion of the Series Preferred Stock) shall be applicable after that event
and be as nearly equivalent as practicable.
               (h) Sale of Shares Below Series A-2 or A-3 Preferred Stock
Conversion Price.
                    (i) If at any time or from time to time on or after the A-2
Issuance Date the Company issues or sells, or is deemed by the express
provisions of this Section 5(h) to have issued or sold, Additional Shares of
Common Stock (as defined below), other than as provided in Section 5(e), 5(f) or
5(g) above, for an Effective Price (as defined below) less than the then
effective Series Preferred Stock Conversion Price of either Series A-2 Preferred
Stock or Series A-3 Preferred Stock (a “Qualifying Dilutive Issuance”), then, in
each such case where the existing Series A-2 Preferred Stock Conversion Price or
Series A-3 Preferred Stock Conversion Price is greater than the Effective Price,
the then existing Series A-2 Preferred Stock Conversion Price and/or Series A-3
Preferred Stock Conversion Price, as

7



--------------------------------------------------------------------------------



 



applicable, shall be reduced, as of the opening of business on the date of such
issue or sale, to a price determined by multiplying the Series A-2 Preferred
Stock Conversion Price or Series A-3 Preferred Stock Conversion Price, as
applicable, in effect immediately prior to such issuance or sale by a fraction
equal to:
                         (A) the numerator of which shall be (A) the number of
shares of Common Stock deemed outstanding (as determined below) immediately
prior to such issue or sale, plus (B) the number of shares of Common Stock which
the Aggregate Consideration (as defined below) received or deemed received by
the Company for the total number of Additional Shares of Common Stock so issued
would purchase at such then-existing Series A-2 Preferred Stock Conversion Price
or Series A-3 Preferred Stock Conversion Price, as applicable, and
                         (B) the denominator of which shall be the number of
shares of Common Stock deemed outstanding (as determined below) immediately
prior to such issue or sale plus the total number of Additional Shares of Common
Stock so issued.
     For purposes of the preceding sentence, the number of shares of Common
Stock deemed to be outstanding as of a given date shall be the sum of (A) the
number of shares of Common Stock outstanding, (B) the number of shares of Common
Stock into which the then outstanding shares of Series Preferred Stock could be
converted if fully converted on the day immediately preceding the given date,
and (C) the number of shares of Common Stock which are issuable upon the
exercise or conversion of all other rights, options and convertible securities
outstanding on the day immediately preceding the given date.
                    (ii) No adjustment shall be made to the Series A-2 Preferred
Stock Conversion Price or Series A-3 Preferred Stock Conversion Price in an
amount less than one cent per share. Any adjustment required by this Section
5(h) shall be rounded to the nearest one cent ($0.01) per share. Any adjustment
otherwise required by this Section 5(h) that is not required to be made due to
the preceding two sentences shall be included in any subsequent adjustment to
the Series A-2 Preferred Stock Conversion Price and/or Series A-3 Preferred
Stock Conversion Price.
                    (iii) For the purpose of making any adjustment required
under this Section 5(h), the aggregate consideration received by the Company for
any issue or sale of securities (the “Aggregate Consideration”) shall be defined
as: (A) to the extent it consists of cash, be computed at the gross amount of
cash received by the Company before deduction of any underwriting or similar
commissions, compensation or concessions paid or allowed by the Company in
connection with such issue or sale and without deduction of any expenses payable
by the Company, (B) to the extent it consists of property other than cash, be
computed at the fair value of that property as determined in good faith by the
Board, and (C) if Additional Shares of Common Stock, Convertible Securities (as
defined below) or rights or options to purchase either Additional Shares of
Common Stock or Convertible Securities are issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers both, be computed as the portion of the consideration so received that
may be reasonable determined in good faith by the Board to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or options.

8



--------------------------------------------------------------------------------



 



                    (iv) For the purpose of the adjustment required under this
Section 5(h), if the Company issues or sells (x) Preferred Stock or other stock,
options, warrants, purchase rights or other securities convertible into,
Additional Shares of Common Stock (such convertible stock or securities being
herein referred to as “Convertible Securities”) or (y) rights or options for the
purchase of Additional Shares of Common Stock or Convertible Securities and if
the Effective Price of such Additional Shares of Common Stock is less than the
Series A-2 Preferred Stock Conversion Price, in each case the Company shall be
deemed to have issued at the time of the issuance of such rights or options or
Convertible Securities the maximum number of Additional Shares of Common Stock
issuable upon exercise or conversion thereof and to have received as
consideration for the issuance of such shares an amount equal to the total
amount of the consideration, if any, received by the Company for the issuance of
such rights or options or Convertible Securities plus:
                         (A) in the case of such rights or options, the minimum
amounts of consideration, if any, payable to the Company upon the exercise of
such rights or options; and
                         (B) in the case of Convertible Securities, the minimum
amounts of consideration, if any, payable to the Company upon the conversion
thereof (other than by cancellation of liabilities or obligations evidenced by
such Convertible Securities); provided that if the minimum amounts of such
consideration cannot be ascertained, but are a function of antidilution or
similar protective clauses, the Company shall be deemed to have received the
minimum amounts of consideration without reference to such clauses.
                         (C) If the minimum amount of consideration payable to
the Company upon the exercise or conversion of rights, options or Convertible
Securities is reduced over time or on the occurrence or non-occurrence of
specified events other than by reason of antidilution adjustments, the Effective
Price shall be recalculated using the figure to which such minimum amount of
consideration is reduced, provided further, that if the minimum amount of
consideration payable to the Company upon the exercise or conversion of such
rights, options or Convertible Securities is subsequently increased, the
Effective Price shall be again recalculated using the increased minimum amount
of consideration payable to the Company upon the exercise or conversion of such
rights, options or Convertible Securities.
                         (D) No adjustment of the Series A-2 Preferred Stock
Conversion Price or Series A-3 Preferred Stock Conversion Price, as adjusted
upon the issuance of such rights, options or Convertible Securities, shall be
made as a result of the actual issuance of Additional Shares of Common Stock or
the exercise of any such rights or options or the conversion of any such
Convertible Securities. If any such rights or options or the conversion
privilege represented by any such Convertible Securities shall expire without
having been exercised, the Series A-2 Preferred Stock Conversion Price and/or
Series A-3 Preferred Stock Conversion Price as adjusted upon the issuance of
such rights, options or Convertible Securities shall be readjusted to the
Series A-2 Preferred Stock Conversion Price or Series A-3 Preferred Stock
Conversion Price, as applicable, which would have been in effect had an
adjustment been made on the basis that the only Additional Shares of Common
Stock so issued were the Additional Shares of Common Stock, if any, actually
issued or sold on the exercise of such rights or options or rights of conversion
of such Convertible Securities, and such Additional Shares of Common Stock, if
any, were issued or sold for the consideration actually received by the

9



--------------------------------------------------------------------------------



 



Company upon such exercise, plus the consideration, if any, actually received by
the Company for the granting of all such rights or options, whether or not
exercised, plus the consideration received for issuing or selling the
Convertible Securities actually converted, plus the consideration, if any,
actually received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion of such
Convertible Securities, provided that such readjustment shall not apply to prior
conversions of Series Preferred Stock.
                    (v) For the purpose of making any adjustment to the
Conversion Price of the Series A-2 Preferred Stock or Series A-3 Preferred Stock
required under this Section 5(h), “Additional Shares of Common Stock” shall mean
all shares of Common Stock issued by the Company or deemed to be issued pursuant
to this Section 5(h) (including shares of Common Stock subsequently reacquired
or retired by the Company), other than:
                         (A) shares of Common Stock issued upon conversion of
the Series Preferred Stock;
                         (B) shares of Common Stock or Convertible Securities
issued after the A-2 Issuance Date to employees, officers or directors of, or
consultants or advisors to the Company or any subsidiary pursuant to stock
purchase or stock option plans or other arrangements that are approved by the
Board;
                         (C) shares of Common Stock issued pursuant to the
exercise of Convertible Securities outstanding as of the A-2 Issuance Date;
                         (D) shares of Common Stock or Convertible Securities
issued for consideration other than cash pursuant to a merger, consolidation,
strategic alliance, acquisition or similar business combination approved by the
Board;
                         (E) shares of Common Stock or Convertible Securities
issued pursuant to any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank or similar financial or
lending institution approved by the Board;
                         (F) shares of Common Stock or Convertible Securities
issued to third-party service providers in exchange for or as partial
consideration for services rendered to the Company; provided that the issuance
of shares therein has been approved by the Board;
                         (G) any Common Stock or Convertible Securities issued
in connection with strategic transactions involving the Company and other
entities, including, without limitation (i) joint ventures, manufacturing,
marketing or distribution arrangements or (ii) technology transfer or
development arrangements, provided that the issuance of shares therein has been
approved by the Board.
          References to Common Stock in the subsections of this clause (v) above
shall mean all shares of Common Stock issued by the Company or deemed to be
issued pursuant to this Section 5(h). The “Effective Price” of Additional Shares
of Common Stock shall mean the quotient determined by dividing the total number
of Additional Shares of Common Stock issued

10



--------------------------------------------------------------------------------



 




or sold, or deemed to have been issued or sold by the Company under this
Section 5(h), into the Aggregate Consideration received, or deemed to have been
received by the Company for such issue under this Section 5(h), for such
Additional Shares of Common Stock. In the event that the number of shares of
Additional Shares of Common Stock or the Effective Price cannot be ascertained
at the time of issuance, such Additional Shares of Common Stock shall be deemed
issued immediately upon the occurrence of the first event that makes such number
of shares or the Effective Price, as applicable, ascertainable.
                    (vi) In the event that the Company issues or sells, or is
deemed to have issued or sold, Additional shares of Common Stock in a Qualifying
Dilutive Issuance (the “First Dilutive Issuance”), then in the event that the
Company issues or sells, or is deemed to have issued or sold, Additional Shares
of Common Stock in a Qualifying Dilutive Issuance other than the First Dilutive
issuance as a part of the same transaction or series of related transactions as
the First Dilutive Issuance (a “Subsequent Dilutive Issuance”), then and in each
such case upon a Subsequent Dilutive Issuance the Series A-2 Preferred Stock
Conversion Price and/or Series A-3 Preferred Stock Conversion Price, as
applicable, shall be reduced to the Series Preferred Stock Conversion Price that
would have been in effect with respect thereto had the First Dilutive Issuance
and each Subsequent Dilutive Issuance all occurred on the closing date of the
First Dilutive Issuance.
               (i) Special Rules Applicable to Conversion of A-3 Preferred
Stock.
          Notwithstanding the provisions of Section 5(a) above, the holders of
Series A-3 Preferred Stock shall have no optional right to convert their shares
of Series A-3 Preferred Stock into Common Stock until after the third
anniversary (the “Third Anniversary Date”) of the date on which the Company
first issues shares of Series A-3 Preferred Stock (the “A-3 Issuance Date”).
Furthermore, the Series Preferred Stock Conversion Price applicable to such
Series A-3 Preferred Stock shall be subject to adjustment as follows:
                    (i) If, on the Third Anniversary Date, the Performance
Targets have been achieved, then the Series Preferred Stock Conversion Price
applicable to Series A-3 Preferred Stock will be adjusted upward to cause the
number of shares of Common Stock issuable upon conversion of such shares of
Series A-3 Preferred Stock to equal 33-1/3% of the total shares of Common Stock
outstanding immediately following the A-3 Issuance Date.
                    (ii) For purposes of this Section 5(i), the following terms
shall have the following meanings:
                         (A) “Consolidated Company Revenues” means the
consolidated revenues of the Company and all of its Subsidiaries for the time
period in question before deducting any expenses, determined in accordance with
GAAP, consistently applied.
                         (B) “Financial Firm Revenues” means Consolidated
Company Revenues derived only from the selling, maintenance and support of the
following financial products to financial firms:

11



--------------------------------------------------------------------------------



 



                              (1) Trade Execution products, including but not
limited to: Master Cache, Journal/Logging, Encode/Decode (e.g. Fix-fast),
Virtual Order Book, Intelligent Order Routing, Algorithmic Trading Platform,
Matching Engine; plus
                              (2) Real Time Analytics products, including but
not limited to: Master Cache, Alert Engine, Calculation Engine, Value-at-Risk
Engine; and
                              (3) History & Compliance products including but
not limited to: Master Cache, Virtual Order Book, Compliance Appliance,
Eavesdropper News, Journal/Logging, Time Series History, Intelligent News
Interpretation.
               In addition, Financial Firm Revenues shall include any revenues
generated by the Company or its Subsidiaries from the sale and/or licensing of
products that aid financial firms in doing business to support the above
functions. Financial firms shall include exchanges, financial institutions,
banks, brokers/dealers, trading firms, hedge funds, application providers
(including OMS vendors and financial websites) and all other companies that
engage in the business of providing financial services. Financial Firm Revenues
shall not include revenues generated from the sale and/or licensing of other
products to a financial firm (e.g., email search products).
                    (C) “GAAP” means generally accepted U.S. accounting
principals, consistently applied.
                    (D) “Performance Targets” means:
                         (1) For the twelve (12) months immediately preceding
the Third Anniversary Date (the “Performance Period”), Consolidated Company
Revenues equal or exceed Fifty Million Dollars ($50,000,000), and
                         (2) For the Performance Period, Financial Firm Revenues
are less than 33.33% of Consolidated Company Revenues.
                    (E) “Subsidiary” means, with respect to any person or
entity, all those corporations, associations, or other entities of which such
person owns or controls 50% or more of the outstanding equity or voting
securities either directly or through an unbroken chain of entities as to each
of which 50% or more of the outstanding equity or voting securities is owned
directly or indirectly by its parent.
               (j) Certificate of Adjustment. In each case of an adjustment or
readjustment of the Series Preferred Stock Conversion Price of any series of
Series Preferred Stock for the number of shares of Common Stock or other
securities issuable upon conversion of such series of Series Preferred Stock, if
such series of Series Preferred Stock is then convertible pursuant to this
Section 5, the Company, at its expense, shall compute such adjustment or
readjustment in accordance with the provisions hereof and prepare a certificate
showing such adjustment or readjustment, and shall mail such certificate, by
first class mail, postage prepaid, to each registered holder of such series of
Series Preferred Stock at the holder’s address as shown in the Company’s books.
The certificate shall set forth such adjustment or readjustment, showing in
detail the facts upon which such adjustment or readjustment is based, including
a statement of

12



--------------------------------------------------------------------------------



 



(i) the applicable Series Preferred Stock Conversion Price at the time in effect
and (ii) the type and amount, if any, of other property which at the time would
be received upon conversion of such series of Series Preferred Stock.
               (k) Notices of Record Date. Upon (i) any taking by the Company of
a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, or (ii) any Acquisition (as defined in Section 4) or other
capital reorganization of the Company, any reclassification or recapitalization
of the capital stock of the Company, any merger or consolidation of the Company
with or into any other corporation, or any Asset Transfer (as defined in
Section 4), or any voluntary or involuntary dissolution, liquidation or winding
up of the Company, the Company shall mail to each holder of Series Preferred
Stock at least ten (10) days prior to (x) the record date, if any, specified
therein or (y) if no record date is specified, the date upon which such action
is to take effect (or, in either case, such shorter period approved by the
holders of a majority of the outstanding Series Preferred Stock) a notice
specifying (A) the date on which any such record is to be taken for the purpose
of such dividend or distribution and a description of such dividend or
distribution, (B) the date on which any such Acquisition, reorganization,
reclassification, transfer, consolidation, merger, Asset Transfer, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such
Acquisition, reorganization, reclassification, transfer, consolidation, merger,
Asset Transfer, dissolution, liquidation or winding up.
               (l) Automatic Conversion.
                    (i) Each share of Series Preferred Stock shall automatically
be converted into shares of Common Stock, based on the applicable then-effective
Series Preferred Stock Conversion Price, (A) at any time upon the affirmative
election of the holders of at least a majority of the outstanding shares of each
series of the Series Preferred Stock, or (B) immediately upon the closing of a
firmly underwritten public offering pursuant to an effective registration
statement under the Securities Act of 1933, as amended, covering the offer and
sale of Common Stock for the account of the Company in which the gross cash
proceeds to the Company (before underwriting discounts, commissions and fees)
are at least ten million dollars ($10,000,000). Upon such automatic conversion,
any declared and unpaid dividends shall be paid in accordance with the
provisions of Section 5(d).
                    (ii) Upon the occurrence of either of the events specified
in Section 5(l)(i) above, the outstanding shares of Series Preferred Stock shall
be converted automatically without any further action by the holders of such
shares and whether or not the certificates representing such shares are
surrendered to the Company or its transfer agent; provided, however, that the
Company shall not be obligated to issue certificates evidencing the shares of
Common Stock issuable upon such conversion unless the certificates evidencing
such shares of Series Preferred Stock are either delivered to the Company or its
transfer agent as provided below, or the holder notifies the Company or its
transfer agent that such certificates have been lost, stolen or destroyed and
executes an agreement satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with such certificates. Upon the
occurrence of such automatic conversion of the Series Preferred Stock, the
holders of Series

13



--------------------------------------------------------------------------------



 



Preferred Stock shall surrender the certificates representing such shares at the
office of the Company or any transfer agent for the Series Preferred Stock.
Thereupon, there shall be issued and delivered to such holder promptly at such
office and in its name as shown on such surrendered certificate or certificates,
a certificate or certificates for the number of shares of Common Stock into
which the shares of Series Preferred Stock surrendered were convertible on the
date on which such automatic conversion occurred.
               (m) Fractional Shares. No fractional shares of Common Stock shall
be issued upon conversion of Series Preferred Stock. All shares of Common Stock
(including fractions thereof) issuable upon conversion of more than one share of
Series Preferred Stock by a holder thereof shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share. If, after the aforementioned aggregation, the conversion would
result in the issuance of any fractional share, the Company shall, in lieu of
issuing any fractional share, pay cash equal to the product of such fraction
multiplied by the Common Stock’s fair market value (as determined by the Board)
on the date of conversion.
               (n) Reservations of Stock Issuable Upon Conversion. The Company
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the shares of the Series Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding shares of the Series Preferred Stock. If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of the Series Preferred Stock, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Common Stock to
such number of shares as shall be sufficient for such purpose.
               (o) Notices. Any notice required by the provisions of this
Section 5 shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with verification of receipt.
All notices shall be addressed to each holder of record at the address of such
holder appearing on the books of the Company.
               (p) Payment of Taxes. The Company will pay all taxes (other than
taxes based upon income) and other governmental charges that may be imposed with
respect to the issue or delivery of shares of Common Stock upon conversion of
shares of Series Preferred Stock, excluding any tax or other charge imposed in
connection with any transfer involved in the issue and delivery of shares of
Common Stock in a name other than that in which the shares of Series Preferred
Stock so converted were registered.
          6. No Reissuance of Series Preferred Stock.
               No shares of Series Preferred Stock acquired by the Company by
reason of redemption, purchase, conversion or otherwise shall be reissued.

14



--------------------------------------------------------------------------------



 



V.
     A. The Company may agree to the terms and conditions upon which any
director, officer, employee or agent accepts his office or position and in its
Bylaws, by contract or in any other manner may agree to indemnify and protect
any director, officer, employee or agent of the Company, or any person who
serves at the request of the Company as a director, officer, employee or agent
of another Company, partnership, joint venture, trust, employee benefit plan or
other enterprise, to the fullest extent permitted by the laws (including,
without limitation, the statutes, case law and principles of equity) of the
State of Delaware. Without limiting the generality of the foregoing provisions
of this Article V, to the fullest extent permitted or authorized by the laws of
Delaware as now in effect and as the same may from time to time hereafter be
amended, no director of the Company shall be personally liable to the Company or
to its stockholders for monetary damages for breach of fiduciary duty as a
director. Any repeal or modification of the immediately preceding sentence shall
not adversely affect any right or protection of a director of the Company
existing hereunder with respect to any act or omission occurring prior to or at
the time of such repeal or modification.
     B. Any repeal or modification of this Article V shall only be prospective
and shall not affect the rights under this Article V in effect at the time of
the alleged occurrence of any action or omission to act giving rise to
liability.
VI.
     For the management of the business and for the conduct of the affairs of
the Company, and in further definition, limitation and regulation of the powers
of the Company, of its directors and of its stockholders or any class thereof,
as the case may be, it is further provided that:
     A. The management of the business and the conduct of the affairs of the
Company shall be vested in the Board. The number of directors which shall
constitute the whole Board shall be fixed by the Board in the manner provided in
the Bylaws, subject to any restrictions which may be set forth in this Third
Amended and Restated Certificate of Incorporation; provided that so long as one
million (1,000,000) shares of Series A-3 Preferred Stock are outstanding, the
number of directors constituting the whole Board shall be as set forth in
Section 4(b) hereinabove.
     B. The directors of the Company need not be elected by written ballot
unless the Bylaws so provide.
     C. The Board is expressly empowered to adopt, amend or repeal the Bylaws of
the Company. The stockholders shall also have the power to adopt, amend or
repeal the Bylaws of the Company, provided, however, that, in addition to any
vote of the holders of any class of series of stock of the Company required by
law or by this Third Amended and Restated Certificate of Incorporation, the
affirmative vote of the holders of at least a majority of the voting power of
all of the then-outstanding shares of the capital stock of the Company entitled
to vote generally in the election of directors, voting together as a single
class, shall be required to adopt, amend or repeal any provision of the Bylaws
of the Company.
********

15



--------------------------------------------------------------------------------



 



     THREE: This Third Amended and Restated Certificate of Incorporation has
been duly approved by the Board in accordance with Section 141 of the General
Corporation Law.
     FOUR: This Third Amended and Restated Certificate of Incorporation was
approved by the holders of the requisite number of shares of said corporation in
accordance with Section 228 of the DGCL. This Third Amended and Restated
Certificate of Incorporation has been duly adopted in accordance with the
provisions of Sections 242 and 245 of the DGCL by the stockholders of the
Company.
[THIS SPACE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, EXEGY INCORPORATED has caused this Third Amended and
Restated Certificate of Incorporation to be signed by its President this ___ day
of September, 2006.

                  EXEGY INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

17